Exhibit 10.6


MONDELĒZ INTERNATIONAL, INC.
AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN
(Amended and Restated as of February 3, 2017)


GLOBAL DEFERRED STOCK UNIT AGREEMENT
MONDELĒZ INTERNATIONAL, INC., a Virginia corporation (the “Company”), hereby
grants to the employee (the “Employee”) named in the award statement provided to
the Employee (the “Award Statement”) as of the date set forth in the Award
Statement (the “Grant Date”) pursuant to the provisions of the Mondelēz
International, Inc. Amended and Restated 2005 Performance Incentive Plan, as
amended from time to time (the “Plan”), Deferred Stock Units (the “Grant”)
representing a right to receive a corresponding number of shares of Common Stock
of the Company set forth in the Award Statement, upon and subject to the
restrictions, terms and conditions set forth below (including the
country-specific terms set forth in the attached Appendix A), in the Award
Statement and in the Plan. Capitalized terms not otherwise defined in this
Global Deferred Stock Unit Agreement (this “Agreement”) shall have the same
meaning as defined under the Plan. All references to action of or approval by
the Committee shall be deemed to include action of or approval by any other
person(s) to whom the Committee has delegated authority to act.
The Grant is subject to the following terms and conditions (including the
country-specific terms set forth in Appendix A to this Agreement):
The Employee must either execute and deliver an acceptance of the terms set
forth in this Agreement or electronically accept the terms set forth in this
Agreement, in the manner and within a period specified by the Committee. The
Committee may, in its sole discretion, cancel the Deferred Stock Units if the
Employee fails to accept this Agreement and related documents within the
specified period or using the procedures for acceptance established by the
Committee.
1.    Restrictions. Except as expressly provided in this Agreement, the
restrictions on the Deferred Stock Units shall lapse and the Deferred Stock
Units shall vest on the Vesting Date shown in the Award Statement (the “Vesting
Date”), provided that the Employee remains an active employee of the Mondelēz
Group during the entire period commencing on the Grant Date and ending on the
Vesting Date.
2.    Termination of Employment Before Vesting Date. Unless determined otherwise
by the Committee or except as expressly provided in this Agreement, if the
Employee terminated employment with the Mondelēz Group prior to the Vesting
Date, the Employee shall forfeit all rights to the Deferred Stock Units and the
shares of Common Stock underlying the Deferred Stock Units. If the Employee
terminates employment with the Mondelēz Group prior to the Vesting Date due to:
(a)    the Employee’s death or Disability (as defined below in paragraph 21),
the restrictions on the Deferred Stock Units shall lapse and the Deferred Stock
Units shall become fully vested on the date of death or Disability; or
(b)    upon the Employee’s Retirement (as defined below in paragraph 21), or as
otherwise determined by the Committee, and provided the Deferred Stock Units are
not otherwise accounted for, or included in, the Employee’s severance or
retirement arrangement with the Mondelēz Group and the Employee timely executes
a general release and waiver of claims in a form and manner determined by the
Company in its sole discretion, then the Deferred Stock Units will vest on a
pro-rata basis. The proration amount will be a fraction, the numerator of which
is the number of months


1

--------------------------------------------------------------------------------





(excluding the month of the Grant Date and including partial months thereafter,
rounded up to the next whole month) the Employee was actively employed by the
Mondelēz Group during the vesting period and the denominator of which is the
total number of months in the vesting period.
For purposes of this Agreement, the Employee’s employment shall be deemed to be
terminated when he or she is no longer actively employed by the Mondelēz Group
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Employee is employed or the terms of the Employee’s employment agreement, if
any). The Employee shall not be considered actively employed during any period
for which he or she is receiving, or is eligible to receive, salary
continuation, notice period or garden leave payments, or other comparable
benefits or through other such arrangements that may be entered into that give
rise to separation or notice pay. The Committee shall have the exclusive
discretion to determine when the Employee is no longer actively employed for
purposes of the Deferred Stock Units. Unless otherwise determined by the
Committee, leaves of absence shall not constitute a termination of employment
for purposes of this Agreement.
3.    Voting and Dividend Rights. The Employee does not have the right to vote
the Deferred Stock Units or receive dividends or dividend equivalents prior to
the date, if any, such Deferred Stock Units vest and are paid to the Employee in
the form of Common Stock pursuant to the terms hereof. However, the Employee
shall receive cash payments (less applicable Tax-Related Items (as defined
below)) in lieu of dividends otherwise payable with respect to shares of Common
Stock equal in number to the Deferred Stock Units that have not been forfeited,
as such dividends are paid.
4.    Transfer Restrictions. This Grant and the Deferred Stock Units are
non-transferable and may not be assigned, hypothecated or otherwise pledged and
shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Grant shall immediately become null and void and the Deferred Stock Units
shall be forfeited. These restrictions shall not apply, however, to any payments
received pursuant to paragraph 8 below.
5.    Withholding Taxes. The Employee acknowledges that regardless of any action
taken by the Company or, if different, the Employee’s employer (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Employee’s participation in the Plan and legally applicable to the Employee or
deemed by the Company or the Employer, in their discretion, to be an appropriate
charge to the Employee even if legally applicable to the Company or the Employer
(“Tax-Related Items”) is and remains his or her responsibility and may exceed
the amount, if any, actually withheld by the Company or the Employer. The
Employee further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Deferred Stock Units, including the grant,
vesting or settlement of the Deferred Stock Units, the receipt of any dividends
or cash payments in lieu of dividends, or the subsequent sale of shares of
Common Stock; and (b) do not commit to and are under no obligation to structure
the terms of the grant of the Deferred Stock Units or any aspect of the
Employee’s participation in the Plan to reduce or eliminate his or her liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Employee becomes subject to any Tax-Related Items in more than one jurisdiction,
the Employee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for (including
report) Tax-Related Items in more than one jurisdiction.
The Employee acknowledges and agrees that the Company may refuse to issue or
deliver shares of Common Stock upon vesting of the Deferred Stock Units if
Employee fails to comply with his or her


2

--------------------------------------------------------------------------------





Tax-Related Items obligations or the Company has not received payment in a form
acceptable to the Company for all applicable Tax-Related Items, as well as
amounts due to the Company as “hypothetical taxes”, if applicable, pursuant to
the then-current international assignment and tax and/or social insurance
equalization policies and procedures of the Mondelēz Group, or arrangements
satisfactory to the Company for the payment thereof have been made.
In this regard, the Employee authorizes the Company and/or the Employer, in
their sole discretion and without any notice or further authorization by the
Employee, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items legally due by the Employee (or otherwise due by the Employee
as set forth in this paragraph 5) and any hypothetical taxes from the Employee’s
wages or other cash compensation paid by the Company and/or the Employer or from
proceeds of the sale of the shares of Common Stock issued upon vesting of the
Deferred Stock Units, in which case, the Company may instruct the broker it has
selected for this purpose (on the Employee’s behalf and at the Employee’s
direction pursuant to this authorization without further consent) to sell any
shares of Common Stock that the Employee acquires upon vesting of the Deferred
Stock Units, except to the extent that such a sale would violate any U.S.
federal securities law or other applicable law. Alternatively, or in addition,
the Company may (i) deduct the number of Deferred Stock Units having an
aggregate value equal to the amount of Tax-Related Items and any hypothetical
taxes due from the total number of Deferred Stock Units awarded, vested, paid or
otherwise becoming subject to current taxation; and/or (ii) satisfy the
Tax-Related Items and any hypothetical taxes arising from the vesting of the
Deferred Stock Units through any other method established by the Company.
Notwithstanding the foregoing, if the Employee is subject to the short-swing
profit rules of Section 16(b) of the Exchange Act, the Company will withhold in
shares of Common Stock issuable at vesting of the Deferred Stock Units upon the
relevant withholding event or the Committee may determine that a particular
method be used to satisfy any required withholding. Finally, the Employee agrees
to pay to the Company or the Employer any amount of Tax-Related Items and any
hypothetical taxes that the Company or the Employer may be required to withhold
or account for as a result of the Employee’s participation in the Plan that
cannot be satisfied by the means previously described.
The Company may withhold or account for Tax-Related Items and any hypothetical
taxes by considering statutory withholding rates (in accordance with Section
14(d) of the Plan) or other withholding rates, including minimum rates or
maximum rates applicable in the Employee’s jurisdiction(s), in which case the
Employee may receive a refund of any over-withheld amount in cash and will have
no entitlement to the equivalent shares of Common Stock. If the obligation for
Tax-Related Items is satisfied by withholding in shares of Common Stock, for tax
purposes, the Employee is deemed to have been issued the full number of shares
of Common Stock underlying the Grant, notwithstanding that a number of shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items and/or hypothetical taxes due as a result of any aspect of the Employee’s
participation in the Plan.
6.    Death of Employee. If any of the Deferred Stock Units shall vest upon the
death of the Employee, any Common Stock received in payment of the vested
Deferred Stock Units shall be registered in the name of and delivered to the
estate of the Employee.
7.    Payment of Deferred Stock Units. Each Deferred Stock Unit granted pursuant
to this Grant represents an unfunded and unsecured promise of the Company to
issue to the Employee, on or as soon as practicable, but not later than 30 days,
after the date the Deferred Stock Units vest pursuant to paragraph 1 or 2 and
otherwise subject to the terms of this Agreement (including the country-specific
terms set forth in Appendix A to this Agreement), the value of one share of the
Common Stock. Except as otherwise expressly provided and subject to the terms of
this Agreement (including Appendix A hereto),


3

--------------------------------------------------------------------------------





such issuance shall be made to the Employee (or, in the event of his or her
death to the Employee’s estate or beneficiary as provided above) in the form of
Common Stock as soon as practicable following the vesting of the Deferred Stock
Units pursuant to paragraph 1 or 2.
8.    Special Payment Provisions. Notwithstanding anything in this Agreement to
the contrary, if the Employee (i) is subject to U.S. federal income tax on any
part of the payment of the Deferred Stock Units, (ii) is a “specified employee”
within the meaning of Section 409A(a)(2)(B) of the Internal Revenue Code (the
“Code”), and (iii) will become eligible for Retirement (A) for Deferred Stock
Units with a Vesting Date between January 1 and March 15, before the calendar
year preceding the Vesting Date and (B) for Deferred Stock Units with a Vesting
Date after March 15, before the calendar year in which such Vesting Date occurs,
then any payment of Deferred Stock Units under paragraph 7 that is on account of
his or her separation from service within the meaning of Section
409A(a)(2)(A)(i) of the Code shall be delayed until six months following such
separation from service. In addition, if such an Employee is not vested in his
or her Deferred Stock Units, and the Employee (i) becomes eligible for
Retirement while employed by a subsidiary or affiliate of the Company that would
not be a “service recipient” with respect to the Grant within the meaning of the
regulations under Section 409A of the Code or (ii) becomes eligible for
Retirement and subsequently transfers to a subsidiary or affiliate of the
Company that would not be a “service recipient” with respect to the Grant within
the meaning of the regulations under Section 409A of the Code, then the
Employee’s Deferred Stock Units shall be paid to the Employee at such time in
accordance with paragraph 7 (based on the value of shares of Common Stock at the
time of payment), subject to a six-month delay from the date treated as a
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Code.
9.    Restrictions and Covenants.
(a)In addition to such other conditions as may be established by the Company or
the Committee, in consideration for making a Grant under the terms of the Plan,
the Employee agrees and covenants as follows for a period of twelve (12) months
following the date of the Employee’s termination of employment from the Mondelēz
Group:
1.
to protect the Mondelēz Group’s legitimate business interests in its
confidential information, trade secrets and goodwill, and to enable the Mondelēz
Group’s ability to reserve these for the exclusive knowledge and use of the
Mondelēz Group, which is of great competitive importance and commercial value to
the Mondelēz Group, the Employee, without the express written permission of the
Executive Vice President of Human Resources of the Company, will not engage in
any conduct in which the Employee contributes his/her knowledge and skills,
directly or indirectly, in whole or in part, as an executive, employer,
employee, owner, operator, manager, advisor, consultant, agent, partner,
director, stockholder, officer, volunteer, intern or any other similar capacity
to a competitor or to an entity engaged in the same or similar business as the
Mondelēz Group, including those engaged in the business of production, sale or
marketing of snack foods (including, but not limited to gum, chocolate,
confectionary products, biscuits or any other product or service the Employee
has reason to know has been under development by the Mondelēz Group during the
Employee’s employment with the Mondelēz Group). The Employee will not engage in
any activity that may require or inevitably require the Employee’s use or
disclosure of the Mondelēz Group’s confidential information, proprietary
information and/or trade secrets;



4

--------------------------------------------------------------------------------





2.
to protect the Mondelēz Group’s investment in its employees and to ensure the
long-term success of the business, the Employee, without the express written
permission of the Executive Vice President of Human Resources of the Company,
will not directly or indirectly solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Mondelēz
Group; and

3.
to protect the Mondelēz Group’s investment in its development of goodwill and
customers and to ensure the long-term success of the business, the Employee will
not directly or indirectly solicit (including, but not limited to, e-mail,
regular mail, express mail, telephone, fax, instant message, SMS text messaging
and social media) or attempt to directly or indirectly solicit, contact or meet
with the current or prospective customers of the Mondelēz Group for the purpose
of offering or accepting goods or services similar to or competitive with those
offered by the Mondelēz Group.

The provisions contained herein in paragraph 9 are not in lieu of, but are in
addition to the continuing obligation of the Employee (which the Employee
acknowledges by accepting any Grant under the Plan) to not use or disclose the
Mondelēz Group’s trade secrets or Confidential Information known to the Employee
until any particular trade secret or Confidential Information becomes generally
known (through no fault of the Employee), whereupon the restriction on use and
disclosure shall cease as to that item. For purposes of this agreement,
“Confidential Information” includes, but is not limited to, certain sales,
marketing, strategy, financial, product, personnel, manufacturing, technical and
other proprietary information and material which are the property of the
Mondelēz Group. The Employee understands that this list is not exhaustive, and
that Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
(b)A main purpose of the Plan is to strengthen the alignment of long-term
interests between employees and the Mondelēz Group by providing an ownership
interest in the Company, and to prevent former employees whose interests become
adverse to the Company from maintaining that ownership interest. By acceptance
of any Grant (including the Deferred Stock Units) under the Plan, the Employee
acknowledges and agrees that if the Employee breaches any of the covenants set
forth in paragraph 9(a):
1.
all unvested Grants (including any unvested Deferred Stock Units) shall be
immediately forfeited;

2.
the Company may cancel, rescind, suspend, withhold or otherwise limit or
restrict any unexpired, unpaid or deferred Grants (including the Deferred Stock
Units) at any time if the Employee is not in compliance with all terms and
conditions set forth in the Plan and this Agreement including, but not limited
to, paragraph 9(a);

3.
the Employee shall repay to the Mondelēz Group the net proceeds of any Plan
benefit that occurs at any time after the earlier of the following two dates:
(i) the date twelve (12) months immediately preceding any such violation; or
(ii) the date six (6) months prior to the Employee’s termination of employment
with the Mondelēz Group. The Employee shall repay to the Mondelēz Group the net
proceeds in such a manner and on such terms and conditions as may be required by
the Mondelēz Group, and the Mondelēz Group shall be entitled to set-off against
the amount of any such net proceeds any amount owed to the Employee by the
Mondelēz Group, in a way that is intended to avoid the



5

--------------------------------------------------------------------------------





application of penalties under Section 409A of the Code, if applicable, or other
applicable law. For purposes of this paragraph, net proceeds shall mean the Fair
Market Value of the shares of Common Stock less any Tax-Related Items; and
4.
the Mondelēz Group shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security as the Employee acknowledges that such breach would cause the
Mondelēz Group to suffer irreparable harm. The aforementioned equitable relief
shall be in addition to, not in lieu of, legal remedies, monetary damages or
other available forms of relief.

(c)If any provision contained in this paragraph 9 shall for any reason, whether
by application of existing law or law which may develop after the Employee’s
acceptance of a Grant under the Plan be determined by a court of competent
jurisdiction to be overly broad as to scope of activity, duration or territory,
the Employee agrees to join the Mondelēz Group in requesting such court to
construe such provision by limiting or reducing it so as to be enforceable to
the extent compatible with then applicable law.
(d)Notwithstanding the foregoing, no section of this Agreement is intended to or
shall limit, prevent, impede or interfere with the Employee’s non-waivable
right, without prior notice to the Company, to provide information to,
participate in investigations by or testify in proceedings before any federal,
state or local government subdivision or agency, including but not limited to
the U.S. Equal Employment Opportunity Commission, the National Labor Relations
Board, the Securities and Exchange Commission, the Occupational Safety and
Health Administration, U.S. Department of Justice, the U.S. Congress, or any
agency Inspector General, regarding the Mondelēz Group’s past or future conduct,
or to engage in any activities protected under applicable whistleblower
statutes, or to receive and fully retain a monetary award from a
government-administered whistleblower award program for providing information
directly to a government agency. The Employee does not need prior authorization
from the Mondelēz Group to make any such reports or disclosures and is not
required to notify the Mondelēz Group that the Employee has made such reports or
disclosures.
10.    Clawback Policy/ Forfeiture. The Employee understands and agrees that in
the Committee’s sole discretion, the Company may cancel all or part of the
Deferred Stock Units or require repayment by the Employee to the Company of all
or part of any cash payment or shares of Common Stock underlying any vested
Deferred Stock Units pursuant to any recovery, recoupment, clawback and/or other
forfeiture policy maintained by the Company, including a violation of paragraph
9 above, from time to time. In addition, any payments or benefits the Employee
may receive hereunder shall be subject to repayment or forfeiture as may be
required to comply with the requirements under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), the Exchange Act, rules promulgated by the
Commission or any other applicable law, including the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or any securities
exchange on which the Common Stock is listed or traded, as may be in effect from
time to time.
11.    Original Issue or Transfer Taxes. The Company shall pay all original
issue or transfer taxes and all fees and expenses incident to the delivery of
the shares of Common Stock underlying the vested Deferred Stock Units, except as
otherwise provided in paragraph 5.


6

--------------------------------------------------------------------------------





12.    Grant Confers No Rights to Continued Employment. Nothing contained in the
Plan or this Agreement (including the country-specific terms set forth in
Appendix A to this Agreement) shall give any Employee the right to be retained
in the employment of any member of the Mondelēz Group, affect the right of any
Employer to terminate any Employee, or be interpreted as forming or amending an
employment or service contract with any member of the Mondelēz Group. The
adoption and maintenance of the Plan shall not constitute an inducement to, or
condition of, the employment of the Employee.
13.    Nature of the Grant. In accepting the Deferred Stock Units, the Employee
acknowledges, understands, and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the Grant is exceptional, voluntary and occasional and does not create any
contractual or other right to receive future Grants, or benefits in lieu of
Deferred Stock Units, even if Deferred Stock Units have been granted in the
past;
(c)all decisions with respect to future Grants, if any, will be at the sole
discretion of the Committee;
(d)the Employee’s participation in the Plan is voluntary;
(e)the Deferred Stock Units and the shares of Common Stock subject to the
Deferred Stock Units, and the income and value of same, are not intended to
replace any pension rights or compensation;
(f)the Grant and the shares of Common Stock subject to the Deferred Stock Units,
and the income and value of same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, leave-related payments, pension, retirement or
welfare benefits or similar mandatory payments;
(g)the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted;
(h)unless otherwise agreed with the Company, the Deferred Stock Units and the
shares of Common Stock underlying the Deferred Stock Units, and the income and
value of same, are not granted as consideration for, or in connection with, the
service the Employee may provide as a director of any entity of the Mondelēz
Group;
(i)the Employee understands and agrees that the Employee should consult with the
Employee’s own personal tax, legal and financial advisors regarding the
Employee’s participation in the Plan before taking any action related to the
Plan and that the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding the Employee’s
participation in the Plan or Employee’s acquisition or sale of the underlying
shares of Common Stock;
(j)unless otherwise provided in the Plan or by the Company in its discretion,
the Grant of Deferred Stock Units and the benefits evidenced by this Agreement
do not create any entitlement to have the Deferred Stock Units or any such
benefits transferred to, or assumed by, another company, nor


7

--------------------------------------------------------------------------------





to be exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Company’s Common Stock;
(k)the Deferred Stock Units and the shares of Common Stock subject to the
Deferred Stock Units, and the income and value of same, are not part of normal
or expected compensation or salary for any purpose;
(l)neither the Company, the Employer nor any member of the Mondelēz Group shall
be liable for any foreign exchange rate fluctuation between the Employee’s local
currency and the United States Dollar that may affect the value of the Deferred
Stock Units or any shares of Common Stock delivered to the Employee upon vesting
of the Deferred Stock Units or of any proceeds resulting from the Employee’s
sale of such shares; and
(m)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Deferred Stock Units resulting from the termination of the
Employee’s employment or other service relationship by the Company or the
Employer (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Employee is employed
or the terms of his or her employment agreement, if any).
14.    Data Privacy. The Employee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement and any other grant materials
(“Data”) by and among the Mondelēz Group for the exclusive purpose of
implementing, administering and managing Employee’s participation in the Plan.
The Employee understands that the Mondelēz Group may hold certain personal
information about him or her, including, but not limited to, the Employee’s
name, home address, email address and telephone number, date of birth, social
security, passport or insurance number or other identification number (e.g.,
resident registration number), salary, nationality, job title, any shares of
stock or directorships held in the Company, and details of the Deferred Stock
Units or any other entitlement to shares of Common Stock or other equivalent
benefits awarded, canceled, purchased, exercised, vested, unvested or
outstanding in the Employee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.
The Employee understands that Data will be transferred to UBS Financial
Services, Inc. (“UBS”), or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Employee
understands that Data may also be transferred to the Company’s independent
registered public accounting firm, PricewaterhouseCoopers LLP, KPMG LLP or such
other public accounting firm that may be engaged by the Company in the future.
The Employee understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than Employee’s
country. If the Employee resides outside the United States, the Employee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the Employee’s local human
resources representative. The Employee authorizes the Company, UBS,
PricewaterhouseCoopers LLP and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Employee’s participation in the Plan. The Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage


8

--------------------------------------------------------------------------------





the Employee’s participation in the Plan. If the Employee resides outside the
United States, the Employee understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Employee’s local
human resources representative. Further, the Employee understands that the
Employee is providing the consents herein on a purely voluntary basis. If the
Employee does not consent, or if the Employee later seeks to revoke his or her
consent, the Employee’s employment status or service with the Employer will not
be affected; the only consequence of refusing or withdrawing the Employee’s
consent is that the Company would not be able to grant the Employee Deferred
Stock Units or other equity awards or administer or maintain such grants. The
Employee also understands that the Company has no obligation to substitute other
forms of Grants or compensation in lieu of the Deferred Stock Units as a
consequence of the Employee’s refusal or withdrawal of his or her consent.
Therefore, the Employee understands that refusing or withdrawing his or her
consent may affect the Employee’s ability to participate in the Plan. For more
information on the consequences of the Employee’s refusal to consent or
withdrawal of consent, the Employee understands that he or she may contact the
Employee’s local human resources representative.
Further, upon request of the Company or the Employer, the Employee agrees to
provide an executed data privacy form (or any other agreements or consents) that
the Company and/or the Employer may deem necessary to obtain from the Employee
for the purpose of administering the Employee’s participation in the Plan in
compliance with the data privacy laws in the Employee’s country, either now or
in the future. The Employee understands and agrees that he or she will not be
able to participate in the Plan if the Employee’s fails to provide any such
consent or agreement as requested by the Company and/or the Employer.
15.    Notices. Any notice required or permitted hereunder shall be (i) given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party or (ii) delivered electronically through the Company’s electronic
mail system (including any notices delivered by a third-party) and shall be
deemed effectively given upon such delivery. Any documents required to be given
or delivered to the Employee related to current or future participation in the
Plan may also be delivered through electronic means as described in paragraph 16
below.
16.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Employee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
17.    Language. The Employee acknowledges that he or she is sufficiently
proficient in English, or, alternatively, the Employee acknowledges that he or
she will seek appropriate assistance, to understand the terms and conditions in
the Agreement. Furthermore, if the Employee has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different from the English
version, the English version will control.


9

--------------------------------------------------------------------------------





18.    Interpretation. The terms and provisions of the Plan (a copy of which
will be made available online or furnished to the Employee upon written request
to the Office of the Corporate Secretary, Mondelēz International, Inc., Three
Parkway North, Deerfield, Illinois 60015, U.S.A.) are incorporated herein by
reference. To the extent any provision in the Award Statement or this Agreement
is inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. The Committee shall have the right to resolve all questions that
may arise in connection with the Grant or this Agreement, including whether the
Employee is no longer actively employed. Any interpretation, determination or
other action made or taken by the Committee regarding the Plan or this Agreement
shall be final, binding and conclusive.
19.    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall be
binding upon and inure to the benefit of any successors or assigns of the
Company and any person or persons who shall acquire any rights hereunder in
accordance with this Agreement, the Award Statement or the Plan.
20.    Entire Agreement; Governing Law. The Award Statement, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, and may not be modified adversely to the Employee’s interest except as
provided in the Award Statement, the Plan or this Agreement or by means of a
writing signed by the Company and the Employee. Nothing in the Award Statement,
the Plan and this Agreement (except as expressly provided therein) is intended
to confer any rights or remedies on any persons other than the parties. The
Award Statement, the Plan and this Agreement are to be construed in accordance
with and governed by the substantive laws of the Commonwealth of Virginia,
U.S.A., without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the substantive laws of
the Commonwealth of Virginia to the rights and duties of the parties. Unless
otherwise provided in the Award Statement, the Plan or this Agreement, the
Employee is deemed to submit to the exclusive jurisdiction of the Commonwealth
of Virginia, U.S.A., and agrees that such litigation shall be conducted in the
courts of Henrico County, Virginia, or the federal courts for the United States
for the Eastern District of Virginia. This Agreement shall be interpreted and
construed in a manner that avoids the imposition of taxes and other penalties
under Section 409A of the Code, if applicable, including complying with Section
6(a)(vii) of the Plan in the event of a Change in Control. Notwithstanding the
foregoing, under no circumstances shall any member of the Mondelēz Group be
responsible for any taxes, penalties, interest or other losses or expenses
incurred by the Employee due to any failure to comply with Section 409A of the
Code.
21.    Miscellaneous. In the event of any merger, share exchange,
reorganization, consolidation, recapitalization, reclassification, distribution,
stock dividend, stock split, reverse stock split, split-up, spin-off, issuance
of rights or warrants or other similar transaction or event affecting the Common
Stock after the date of this Grant, the Board or the Committee shall make
adjustments to the number and kind of shares of Common Stock subject to this
Grant, including, but not limited to, the substitution of equity interests in
other entities involved in such transactions, to provide for cash payments in
lieu of Deferred Stock Units, and to determine whether continued employment with
any entity resulting from such a transaction will or will not be treated as
continued employment with any member of the Mondelēz Group, in each case subject
to any Board or Committee action specifically addressing any such adjustments,
cash payments, or continued employment treatment.
For the purposes of this Agreement, (a) the term “Disability” means permanent
and total disability as determined under the procedures established by the
Company for purposes of the Plan, and (b) the term “Retirement” means, unless
otherwise determined by the Committee in its sole discretion, the


10

--------------------------------------------------------------------------------





termination of employment on or after the date the Employee is age 55 or older
with at least ten (10) or more years of active continuous employment with the
Mondelēz Group.
Notwithstanding the above, if the Company receives an opinion of counsel that
there has been a legal judgment and/or legal development in the Employee’s
jurisdiction that likely would result in the favorable Retirement treatment (as
set forth above) that applies to the Deferred Stock Units being deemed unlawful
and/or discriminatory, then the Company will not apply the favorable Retirement
treatment at the time of termination and the Deferred Stock Units will be
treated as they would under the rules that apply if the Employee’s employment is
terminated for reasons other than Retirement, death or Disability.
22.    Compliance With Law. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any Common Stock issuable
upon settlement of the Deferred Stock Units prior to the completion of any
registration or qualification of the shares of Common Stock under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the Commission or of any other governmental regulatory body, or
prior to obtaining any approval or other clearance from any local, state,
federal or foreign governmental agency, which registration, qualification or
approval the Company shall, in its absolute discretion, deem necessary or
advisable. The Employee understands that the Company is under no obligation to
register or qualify the shares of Common Stock with the Commission or any state,
provincial or foreign securities commission or to seek approval or clearance
from any governmental authority for the issuance or sale of the shares of Common
Stock. Further, the Employee agrees that the Company shall have unilateral
authority to amend the Plan and this Agreement without the Employee’s consent to
the extent necessary to comply with securities or other laws applicable to the
issuance of shares of Common Stock.    
23.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
24.    Headings. Headings of paragraphs and sections used in this Agreement are
for convenience only and are not part of this Agreement, and must not be used in
construing it.
25.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Employee’s participation in the Plan, on the
Deferred Stock Units and on any shares of Common Stock acquired under the Plan,
to the extent the Company determines it is necessary or advisable for legal or
administrative reasons and to require the Employee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
26.    Insider Trading/Market Abuse Laws. The Employee acknowledges that,
depending on the Employee’s country, broker’s country, or where shares of the
Company’s Common Stock are listed, the Employee may be subject to insider
trading and/or market abuse laws, which may affect the Employee’s ability to
accept, acquire, sell or otherwise dispose of shares of Common Stock, rights to
such shares (e.g., Deferred Stock Units) or rights linked to the value of shares
of Common Stock under the Plan during such times as the Employee is considered
to have “material nonpublic information” or “insider information” regarding the
Company (as defined by the laws or regulations in the relevant jurisdiction).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders the Employee places before the Employee possessed inside
information. Furthermore, the Employee could be prohibited from (i) disclosing
inside information to any third party, including fellow


11

--------------------------------------------------------------------------------





employees (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell Company securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under the Company’s insider trading
policy, and the requirements of applicable laws may or may not be consistent
with the terms of the Company’s insider trading policy. The Employee
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and that the Employee should speak to his or her personal advisor
on this matter.
27.    Exchange Control, Tax and Foreign Asset/Account Reporting Requirements.
The Employee acknowledges that there may be exchange control, tax, foreign asset
and/or account reporting requirements which may affect the Employee’s ability to
acquire or hold shares of Common Stock acquired under the Plan or cash received
from participating in the Plan (including from any dividends paid on shares of
Common Stock acquired under the Plan) in a brokerage, bank account or legal
entity outside the Employee’s country. The Employee may be required to report
such accounts, balances, assets and/or the related transactions to the tax or
other authorities in his or her country. The Employee also may be required to
repatriate sale proceeds or other funds received as a result of the Employee’s
participation in the Plan to his or her country through a designated bank or
broker within a certain time after receipt. The Employee acknowledges that it is
the Employee’s responsibility to be compliant with such regulations, and the
Employee should consult his or her personal legal advisor for any details.
28.    Appendix. Notwithstanding any provisions in this Agreement, the Deferred
Stock Units shall be subject to any terms set forth in the Appendix to this
Agreement for the Employee’s country. Moreover, if the Employee relocates to one
of the countries included in the Appendix, the terms for such country will apply
to the Employee, to the extent the Company determines that the application of
such terms is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.
29.    Waiver. The Employee acknowledges that a waiver by the Company of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement or of any subsequent breach by
the Employee or any other participant of the Plan.
30.    Conformity to Securities Laws. The Employee acknowledges that the Award
Statement, the Plan and this Agreement are intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act, and
any and all regulations and rules promulgated thereunder by the Commission,
including, without limitation, Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Award Statement, the Plan
and this Agreement shall be administered, and the Grant is made, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Award Statement, the Plan and this Agreement
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.


12

--------------------------------------------------------------------------------





***


The Employee acknowledges that the Employee has reviewed the Plan, the Award
Statement and this Agreement (including any appendices hereto) in their entirety
and fully understands their respective provisions. The Employee agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, the Award Statement or this
Agreement.


IN WITNESS WHEREOF, this Agreement has been executed as of the Grant Date.


MONDELĒZ INTERNATIONAL, INC.


/s/ Ellen M. Smith
Ellen M. Smith
SVP & Chief Counsel, Chief Compliance Officer & Corporate Secretary








13

--------------------------------------------------------------------------------





APPENDIX A


MONDELĒZ INTERNATIONAL, INC.
AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN
(Amended and Restated as of February 3, 2017)


ADDITIONAL TERMS AND CONDITIONS OF THE
GLOBAL DEFERRED STOCK UNIT AGREEMENT
This Appendix A includes additional terms and conditions that govern the
Deferred Stock Units granted to the Employee under the Plan if he or she resides
and/or works in one of the countries listed herein. If the Employee is a citizen
or resident (or is considered as such for local law purposes) of a country other
than the country in which the Employee is currently residing and/or working, or
if the Employee transfers to another country after receiving the Deferred Stock
Units, the Company shall, in its discretion, determine to what extent the terms
and conditions contained herein shall be applicable to the Employee. Certain
capitalized terms used but not defined in this Appendix A have the meanings set
forth in the Plan and/or the Global Deferred Stock Unit Agreement (the
“Agreement”).
This Appendix A also includes information regarding securities, exchange control
and certain other issues of which the Employee should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of January 2020.
Such laws are often complex and change frequently. As a result, the Employee
should not rely on the information in this Appendix A as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time the Employee vests in the
Deferred Stock Units or sells shares of Common Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Employee’s particular situation, and the Company is not in a
position to assure the Employee of a particular result. Accordingly, the
Employee should seek appropriate professional advice as to how the relevant laws
in his or her country may apply to the Employee’s situation.
Finally, if the Employee is a citizen or resident of a country other than the
one in which he or she is currently working, transfers employment after the
Grant Date, or is considered a resident of another country for local law
purposes, the information contained herein may not be applicable to the Employee
in the same manner.
EUROPEAN UNION / EUROPEAN ECONOMIC AREA (INCLUDING THE UNITED KINGDOM) AND
SWITZERLAND


TERMS AND CONDITIONS


Data Privacy Notice. The following provision replaces in its entirety paragraph
14 of the Agreement:
If the Employee is based in the European Union (“EU”), the European Economic
Area, Switzerland or, if and when the United Kingdom leaves the EU, the United
Kingdom, the Employee should note that Mondelēz International, Inc., with
registered address at Three Parkway North, Deerfield, Illinois 60015, U.S.A. is
the controller responsible for the processing of the Employee's Personal Data
(as defined below) in connection with the Agreement and the Plan.


14

--------------------------------------------------------------------------------





Data Collection and Usage. Pursuant to applicable data protection laws, the
Employee is hereby notified that the Company collects, processes and uses the
following types of personal data about the Employee: name, home address and
telephone number, email address, date of birth, social insurance, passport
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in any entity in the Mondelēz Group,
details of all Deferred Stock Units or any other entitlement to shares awarded,
canceled, settled, vested, unvested or outstanding in the Employee’s favor,
which the Company receives from the Employee or the Employer (“Personal Data”)
for the exclusive legitimate purpose of granting Deferred Stock Units and
implementing, administering and managing the Employee’s participation in the
Plan.
Purposes and Legal Bases of Processing. The legal basis for the processing of
the Personal Data by the Company is the necessity of the data processing for the
Company to perform its contractual obligations under the Agreement and for the
Company’s legitimate business interests of managing the Plan and generally
administering employee equity awards. The Employee understands that providing
the Company with Personal Data is necessary for the performance of the Agreement
and that the Employee's refusal to provide Personal Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Employee's ability to participate in the Plan.
International Data Transfers. The Company is located in the United States which
means that it will be necessary for Personal Data to be transferred to, and
processed in, the United States. The Employee understands and acknowledges that
the United States is not subject to an unlimited adequacy finding by the
European Commission and that the Employee’s Personal Data may not have an
equivalent level of protection as compared to the Employee’s country of
residence. To provide appropriate safeguards for the protection of the
Employee’s Personal Data, the Personal Data is transferred to the Company based
on data transfer and processing agreements implementing the EU Standard
Contractual Clauses. Further, the Employee understands that the Company
transfers his or her Personal Data, or parts thereof to third parties based on
agreements implementing the EU Standard Contractual Clauses. These third parties
include UBS Financial Services, Inc. (“UBS”), an independent service provider
based in the United States which assists the Company with the implementation,
administration and management of the Plan. UBS has opened or will open an
account for the Employee to receive and trade shares of Common Stock acquired
under the Plan. The Employee understands that Personal Data may also be
transferred to the Company’s independent registered public accounting firm,
PricewaterhouseCoopers LLP, KPMG LLP or such other public accounting firm that
may be engaged by the Company. In the future, the Company may select a different
service provider or other service providers and share the Personal Data with
such other provider(s) serving the Company in a similar manner. The Employee may
be asked to agree on separate terms and data processing practices with UBS,
PricewaterhouseCoopers LLP or KPMG LLP with such agreement being a condition to
the Employee’s ability to participate in the Plan.
The Employee may request a copy of the safeguards used to protect his or her
Personal Data or the names and addresses of any potential recipients of Personal
Data by contacting the Company at: DataProtectionOfficeMEU@mdlz.com.
Data Retention. The Company will use the Personal Data only as long as necessary
to implement, administer and manage the Employee’s participation in the Plan, or
as required to comply with legal or regulatory obligations, including tax and
securities laws. When the Company no longer needs the Personal Data, the Company
will remove it from its systems. If the Company keeps data longer, it would be
to satisfy legal or regulatory obligations and the Company’s legal basis would
be relevant laws or regulations.


15

--------------------------------------------------------------------------------





Data Subject Rights. To the extent provided by law, the Employee has the right
to (i) inquire whether and what kind of Personal Data the Company holds about
the Employee and how it is processed, and to access or request copies of such
Personal Data, (ii) request the correction or supplementation of Personal Data
that is inaccurate, incomplete or out-of-date in light of the purposes
underlying the processing, (iii) obtain the erasure of Personal Data no longer
necessary for the purposes underlying the processing or processed in
non-compliance with applicable legal requirements, (iv) request the Company to
restrict the processing of Personal Data in certain situations where the
Employee feels its processing is inappropriate, (v) object, in certain
circumstances, to the processing of Personal Data for legitimate interests, (vi)
request portability of Personal Data that the Employee has actively or passively
provided to the Company, where the processing of such Personal Data is based on
consent or a contractual agreement with the Employee and is carried out by
automated means, or (vii) lodge a complaint with the competent local data
protection authority. To receive additional information regarding the Employee’s
rights, raise any other questions regarding the practices described in the
Agreement or to exercise his or her rights, the Employee should contact the
Company at: DataProtectionOfficeMEU@mdlz.com.
ALGERIA
TERMS AND CONDITIONS
Deferred Stock Units Payable Only in Cash. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement (including paragraph 7 of the
Agreement), the grant of Deferred Stock Units does not provide any right for the
Employee to receive shares of Common Stock upon the Vesting Date. Deferred Stock
Units granted to Employees in Algeria shall be paid in cash in an amount equal
to the value of the shares of Common Stock on the Vesting Date.
ARGENTINA
TERMS AND CONDITIONS
Restrictions and Covenants. Notwithstanding anything to the contrary in the
Agreement, paragraph 9 of the Agreement will not apply to Argentinian Employees.
Labor Law Policy and Acknowledgement. The following provision supplements
paragraph 13 of the Agreement:
The Employee acknowledges and agrees that the Grant is made by the Company (not
the Employer) in its sole discretion and that the value of the Deferred Stock
Units or any shares of Common Stock acquired under the Plan shall not constitute
salary or wages for any purpose under Argentine labor law, including, but not
limited to, the calculation of (i) any labor benefits, such as vacation pay,
thirteenth salary, compensation in lieu of notice, annual bonus, disability, and
leave of absence payments, etc., or (ii) any termination or severance
indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered
for any purpose under Argentine labor law, the Employee acknowledges and agrees
that such benefits shall not accrue more frequently than on each vesting date.
NOTIFICATIONS
Type of Offering. Neither the Units nor the underlying shares of Common Stock
are publicly offered or listed on any stock exchange in Argentina.


16

--------------------------------------------------------------------------------





Exchange Control Information. The Employee is solely responsible for complying
with the exchange control rules that may apply in connection with his or her
participation in the Plan and/or the transfer of proceeds acquired under the
Plan into Argentina. Prior to vesting in the Deferred Stock Units or
transferring proceeds into Argentina, the Employee should consult his or her
local bank and exchange control advisor to confirm the exchange control rules
and required documentation.
Foreign Asset/Account Reporting Information. The Employee must report holdings
of any equity interest in a foreign company (e.g., shares of Common Stock
acquired under the Plan) on his or her annual tax return each year.
AUSTRALIA
TERMS AND CONDITIONS
Nature of Plan. The Plan and the Agreement is a plan to which Subdivision 83A-C
of the Income Tax Assessment Act 1997 (Cth) (the “Act”) applies (subject to the
conditions in the Act).
Australian Offer Document. The Employee’s right to participate in the Plan and
receive the grant of Deferred Stock Units under the Plan is subject to the terms
and conditions as stated in the offer document, the Plan and the Agreement. By
accepting the grant of the Deferred Stock Units, the Employee acknowledges and
confirms that the Employee has received these documents.
No payment constituting breach of law in Australia. Notwithstanding anything
else in the Plan or the Agreement, the Employee will not be entitled to, and
shall not claim any benefit (including without limitation a legal right) under
the Plan if the provision of such benefit would give rise to a breach of Part
2D.2 of the Corporations Act 2001 (Cth), any other provision of that Act, or any
other applicable statute, rule or regulation which limits or restricts the
giving of such benefits. Further, the Employer is under no obligation to seek or
obtain the approval of its shareholders in general meeting for the purpose of
overcoming any such limitation or restriction.
NOTIFICATIONS
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on the Employee’s behalf, otherwise the Employee will be responsible for
complying with any exchange control reporting requirements.
AUSTRIA
NOTIFICATIONS
Exchange Control Information. If the Employee holds shares of Common Stock
acquired under the Plan or cash (including proceeds from the sale of shares of
Common Stock) outside Austria, the Employee must submit a report to the Austrian
National Bank as follows: (i) on a quarterly basis if the value of the shares
and cash as of the last day of any given quarter meets or exceeds €30,000,000;
the deadline for filing the quarterly report is the 15th day of the month
following the end of the respective quarter and (ii) on an annual basis if the
value of the shares and cash as of December 31 meets or exceeds €5,000,000; the
deadline for filing the annual report is January 31 of the following year.


17

--------------------------------------------------------------------------------





When the Employee sells shares of Common Stock acquired under the Plan, the
Employee may be required to comply with certain exchange control obligations if
the cash proceeds from the sale are held outside Austria. If the transaction
volume of all accounts abroad exceeds €10,000,000, the movements and balances of
all accounts must be reported monthly, as of the last day of the month, on or
before the fifteenth day of the following month.
BAHRAIN
NOTIFICATIONS
Securities Notification. The Agreement does not constitute advertising or an
offering of securities in Bahrain, nor does it constitute an allotment of
securities in Bahrain. Any shares of Common Stock issued pursuant to the
Deferred Stock Units under the Plan shall be deposited into a brokerage account
in the United States. In no event will shares of Common Stock be issued or
delivered in Bahrain. The issuance of shares of Common Stock pursuant to the
Deferred Stock Units described herein has not and will not be registered in
Bahrain and hence, the shares of Common Stock described herein may not be
admitted or used for offering, placement or public circulation in Bahrain.
Accordingly, the Employee may not make any public advertising or announcements
regarding the Deferred Stock Units or shares of Common Stock in Bahrain, promote
these shares of Common Stock to legal entities or individuals in Bahrain, or
sell shares of Common Stock directly to other legal entities or individuals in
Bahrain. The Employee acknowledges and agrees that he or she is permitted to
sell shares of Common Stock acquired under the Plan through the designated
broker appointed under the Plan, if any, provided that the sale of such shares
takes place outside of Bahrain through the facilities of a stock exchange on
which the shares of Common Stock are listed (i.e., the Nasdaq Global Select
Market).
BELGIUM
NOTIFICATIONS
Foreign Asset/Account Reporting Information. The Employee is required to report
any securities (e.g., shares of Common Stock acquired under the Plan) or bank
accounts established outside of Belgium on his or her annual tax return. In a
separate report, Belgium residents are also required to provide the National
Bank of Belgium with the account details of any such foreign accounts (including
the account number, bank name and country in which any such account was opened).
This report, as well as additional information on how to complete it, can be
found on the website of the National Bank of Belgium, www.nbb.be, under
Kredietcentrales / Centrales des crédits caption. The Employee should consult a
personal tax advisor with respect to the applicable reporting obligations.
Stock Exchange Tax. A stock exchange tax applies to transactions executed by a
Belgian resident through a non-Belgian financial intermediary, such as a U.S.
broker. The stock exchange tax may apply to transactions under the Plan, such as
the sale of shares of Common Stock. The Employee should consult his or her
personal tax advisor for details regarding the Employee’s obligations with
respect to the stock exchange tax.
BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Deferred Stock Units, the Employee
acknowledges that he or she agrees to comply with applicable Brazilian laws and
pay any and all applicable Tax-Related Items


18

--------------------------------------------------------------------------------





associated with the vesting of the Deferred Stock Units, the receipt of any
dividends and the sale of shares of Common Stock acquired under the Plan.
Labor Law Acknowledgment. The Employee agrees, for all legal purposes, (i) the
benefits provided under the Agreement and the Plan are the result of commercial
transactions unrelated to the Employee’s employment; (ii) the Agreement and the
Plan are not a part of the terms and conditions of the Employee’s employment;
and (iii) the income from the shares of Common Stock associated with the
Deferred Stock Units, if any, is not part of the Employee’s remuneration from
employment.
NOTIFICATIONS
Exchange Control Information. Individuals who are resident or domiciled in
Brazil are generally required to submit an annual declaration of assets and
rights held outside Brazil to the Central Bank of Brazil if the aggregate value
of such assets and rights is equal to or greater than US$100,000. Assets and
rights to be included in this annual declaration include shares of Common Stock
acquired under the Plan.
Tax on Financial Transaction (IOF). Repatriation of funds (e.g., sale proceeds
from the sale of shares of Common Stock and/or dividends) into Brazil and the
conversion of USD into BRL associated with such fund transfers may be subject to
the Tax on Financial Transactions. It is the Employee’s responsibility to comply
with any applicable Tax on Financial Transactions arising from his or her
participation in the Plan. The Employee should consult with his or her personal
tax advisor for additional details.
BULGARIA
NOTIFICATIONS
Exchange Control Information. The Employee will be required to file statistical
forms with the Bulgarian national bank annually regarding his or her receivables
in bank accounts abroad as well as securities held abroad (e.g., shares of
Common Stock acquired under the Plan) if the total sum of all such receivables
and securities equals or exceeds BGN50,000 as of the previous calendar year end.
The reports are due by March 31.
The Employee should contact his or her bank in Bulgaria for additional
information regarding these requirements.
CANADA
TERMS AND CONDITIONS
Form of Settlement. Deferred Stock Units granted to employees resident in Canada
shall be paid in shares of Common Stock only.
Termination of Employment. The following provision supplements paragraph 2 of
the Agreement:
Except as expressly required by applicable legislation, the Employee’s
employment with the Mondelēz Group shall be deemed to be terminated and vesting
of the Deferred Stock Units will terminate effective as of the date that is the
earliest of: (1) the date the Employee’s employment with the Mondelēz Group is
terminated, (2) the date the Employee receives notice of termination of
employment from the Mondelēz Group, or (3) the date the Employee is no longer
actively employed or rendering services to the Mondelēz


19

--------------------------------------------------------------------------------





Group; regardless of the reason for such termination and whether or not later
found to be invalid or in breach of any applicable law, including Canadian
provincial employment law (including but not limited to statutory law,
regulatory law and/or common law) or the terms of the Employee’s employment or
service agreement, if any. The Committee shall have the exclusive discretion to
determine when the Employee is no longer actively employed or providing services
and the termination date for purposes of the Agreement.
The following provisions apply for Employees resident in Quebec:
Data Privacy. The following provision supplements paragraph 14 of the Agreement:
The Employee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Employee further authorizes the Mondelēz Group and the administrator of the
Plan to disclose and discuss the Plan with their advisors. The Employee further
authorizes the Mondelēz Group to record such information and to keep such
information in his or her employee file.
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, including this Appendix A, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.
NOTIFICATIONS
Securities Law Information. The Employee is permitted to sell shares of Common
Stock acquired under the Plan through the designated broker appointed under the
Plan, if any, provided that the sale of such shares takes place outside Canada
through the facilities of a stock exchange on which the shares of Common Stock
are listed (i.e., the Nasdaq Global Select Market).
Foreign Asset/Account Reporting Information. The Employee is required to report
any specified foreign property annually on Form T1135 (Foreign Income
Verification Statement) if the total cost of the Employee’s specified foreign
property exceeds C$100,000 at any time during the year. The form must be filed
by April 30th of the following year. Specified foreign property includes shares
of Common Stock acquired under the Plan and may include the Deferred Stock
Units. The Deferred Stock Units must be reported--generally at a nil cost--if
the $100,000 cost threshold is exceeded because of other specified foreign
property the Employee holds. If shares of Common Stock are acquired, their cost
generally is the adjusted cost base (“ACB” ) of the shares of Common Stock. The
ACB would normally equal the fair market value of the shares of Common Stock at
vesting for Deferred Stock Units, but if the Employee owns other shares of
Company Common Stock, this ACB may have to be averaged with the ACB of the other
shares of Common Stock owned by the Employee. It is the Employee’s
responsibility to comply with applicable reporting obligations.
CHILE
NOTIFICATIONS


20

--------------------------------------------------------------------------------





Securities Law Information. The offer of Deferred Stock Units constitutes a
private offering of securities in Chile effective as of the Grant Date. The
offer of Deferred Stock Units is made subject to general ruling N° 336 of the
Chilean Commission for the Financial Market (“CMF”). The offer refers to
securities not registered at the securities registry or at the foreign
securities registry of the CMF, and, therefore, such securities are not subject
to oversight of the CMF. Given that the Deferred Stock Units are not registered
in Chile, the Company is not required to provide public information about the
Deferred Stock Units or the shares of Common Stock in Chile. Unless the Deferred
Stock Units and/or the shares of Common Stock are registered with the CMF, a
public offering of such securities cannot be made in Chile.
Esta oferta de Unidades de Acciones Diferidas constituye una oferta privada de
valores en Chile y se inicia en la Fecha de la Concesión. Esta oferta de
Unidades de Acciones Diferidas se acoge a las disposiciones de la Norma de
Carácter General N° 336 de la Comisión para el Mercado Financiero de Chile
(“CMF”). Esta oferta versa sobre valores no inscritos en el Registro de Valores
o en el Registro de Valores Extranjeros que lleva la CMF, por lo que tales
valores no están sujetos a la fiscalización de ésta. Por tratarse las Unidades
de Acciones Diferidas de valores no registrados en Chile, no existe obligación
por parte de la Compañía de entregar en Chile información pública respecto de
las Unidades de Acciones Diferidas o sus Acciones. Estos valores no podrán ser
objeto de oferta pública en Chile mientras no sean inscritos en el Registro de
Valores correspondiente.
Exchange Control Information. The Employee is not required to repatriate any
funds he or she receives with respect to the Deferred Stock Units and/or the
shares of Common Stock (e.g., proceeds from the sale of shares of Common Stock
or dividends received) to Chile. However, if the Employee decides to repatriate
such funds, he or she must do so through the Formal Exchange Market (i.e., a
commercial bank or registered foreign exchange office) if the amount of the
funds repatriated exceeds US$10,000. Further, if the value of the aggregate
investments held by the Employee outside of Chile exceeds US$5,000,000 (e.g.,
shares of Common Stock and cash proceeds acquired under the Plan), the Employee
must report the investments annually to the Central Bank using Annex 3.1 of
Chapter XII of the Foreign Exchange Regulations.
Exchange control requirements are subject to change. The Employee should consult
with his or her personal legal advisor regarding any exchange control
obligations that may apply in connection with the Deferred Stock Units.
Foreign Asset / Account Reporting Information. If the Employee holds shares of
Common Stock acquired under the Plan outside Chile, the Employee will be
required to inform the Chilean Internal Revenue Service (the “CIRS”) of the
details of the Employee’s investment in the shares of Common Stock. Further, if
the Employee wishes to receive a tax credit against the Employee’s Chilean
income taxes for any taxes paid abroad, the Employee must report the payment of
taxes abroad to the CIRS. In either case, the Employee must file Tax Form 1929
by June 30 each year, which should be submitted electronically through the CIRS
website: www.sii.cl.
CHINA
TERMS AND CONDITIONS
The following provisions apply to Employees who are exclusively citizens of the
People’s Republic of China and who reside in mainland China, and Employees who
are otherwise subject to exchange


21

--------------------------------------------------------------------------------





control restrictions applicable to employee stock plans in China, as determined
by the Company in its sole discretion.
Settlement of Deferred Stock Units and Sale of Shares. Due to legal restrictions
in China, upon the vesting of Deferred Stock Units, the Employee acknowledges
that the Deferred Stock Units may be paid to the Employee in cash rather than
shares of Common Stock. If shares of Common Stock are issued upon vesting of the
Deferred Stock Units, in the Company’s sole discretion, the shares may be
required to be immediately sold. Thus, as a condition of the grant of the
Deferred Stock Units, the Employee agrees to the immediate sale of any shares of
Common Stock issued to Employee upon vesting and settlement of the Deferred
Stock Units. The Employee further agrees that the Company is authorized to
instruct its designated broker to assist with any mandatory sale of such shares
of Common Stock (on the Employee’s behalf pursuant to this authorization) and
the Employee expressly authorizes the Company’s designated broker to complete
the sale of such shares. The Employee acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of shares of Common Stock
at any particular price. Upon any such sale of the shares, the proceeds, less
any Tax-Related Items and broker’s fees or commissions, will be remitted to the
Employee in accordance with any applicable exchange control laws and
regulations.
In the event that the Employee is not required to sell shares of Common Stock
immediately upon vesting, any shares of Common Stock issued to the Employee must
be maintained in an account with UBS Financial Services, Inc. or such other
broker as may be designated by the Company until the shares of Common Stock are
sold through that broker. In addition, the Employee acknowledges and agrees that
he or she must sell any shares of Common Stock issued upon vesting as soon as
practicable following the termination of the Employee’s employment or other
service relationship with the Mondelēz Group and in no event later than six (6)
months following the termination of the Employee’s employment or other service
relationship with the Mondelēz Group, or within any other such time frame the
Company determines to be necessary or advisable to comply with local
requirements.
Exchange Control Restrictions. The Employee understands and agrees that, due to
exchange control laws in China, he or she will be required to immediately
repatriate to China any proceeds from the sale of shares of Common Stock
acquired from the Deferred Stock Units and any dividends and/or dividend
equivalents paid to the Employee in cash. The Employee further understands that,
under local law, such repatriation of the cash proceeds will be effected through
a special exchange control account established by a member of the Mondelēz Group
and the Employee hereby consents and agrees that any cash proceeds received in
connection with the Plan will be transferred to such special account prior to
being delivered to him or her. The proceeds may be paid in U.S. dollars or local
currency at the Company’s discretion. If the proceeds are paid in U.S. dollars,
the Employee acknowledges that he or she will be required to set up a U.S.
dollar bank account in China so that the proceeds may be delivered to this
account. If the proceeds are converted to local currency, the Employee
acknowledges that the Mondelēz Group is under no obligation to secure any
currency conversion rate and may face delays in converting the proceeds to local
currency due to exchange control restrictions in China. The Employee agrees to
bear any currency fluctuation risk between the date the shares of Common Stock
acquired from the Deferred Stock Units are sold or any dividends are paid and
the time that (i) the Tax-Related Items are converted to local currency and
remitted to the tax authorities and (ii) net proceeds are converted to local
currency and distributed to the Employee. The Employee acknowledges that the
Mondelēz Group will not be held liable for any delay in delivering the proceeds
to the Employee. The Employee agrees to sign any agreements, forms and/or
consents that may be requested by the Company or the Company’s designated broker
to effectuate any of the remittances, transfers, conversions or other processes
affecting the proceeds.


22

--------------------------------------------------------------------------------





The Employee further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China. For Deferred Stock Units, these
additional requirements may include, but are not limited to, a requirement to
maintain any shares of Common Stock acquired from the Deferred Stock Units in an
account with a Company-designated broker and/or to sell any shares of Common
Stock that the Employee receives immediately upon vesting of the Deferred Stock
Units (as explained above) or upon termination of the Employee’s service with
the Mondelēz Group.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Chinese residents may be required
to report to the SAFE all details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
non-Chinese residents, including the Company.
COLOMBIA
TERMS AND CONDITIONS
Labor Law Acknowledgement. The following provision supplements the
acknowledgments contained in paragraph 13 of the Agreement:
The Employee acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of the
Employee’s “salary” for any legal purpose. Therefore, they will not be included
and/or considered for purposes of calculating any and all labor benefits, such
as legal/fringe benefits, vacations, indemnities, payroll taxes, social
insurance contributions and/or any other labor-related amount which may be
payable.
NOTIFICATIONS
Securities Law Information. The shares of Common Stock are not and will not be
registered in the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and therefore the shares of Common Stock may not
be offered to the public in Colombia. Nothing in this document should be
construed as the making of a public offer of securities in Colombia.
Exchange Control Information. Colombian residents must register shares of Common
Stock acquired under the Plan, regardless of value, with the Central Bank of
Colombia (Banco de la República) as foreign investment held abroad. In addition,
the liquidation of such investments must be transferred through the Colombian
foreign exchange market (e.g. local banks), which includes the obligation of
correctly completing and filing the appropriate foreign exchange form
(declaración de cambio).
The Employee is responsible for complying with applicable exchange control
requirements in Colombia and the Employee should consult his or her legal
advisor prior to the acquisition or sale of the shares of Common Stock under the
Plan to ensure compliance with current regulations.
Foreign Asset/Account Reporting Information. The Employee must file an annual
informative return with the Colombian Tax Office detailing any assets (e.g.
shares of Common Stock) held abroad. If the individual value of any of these
assets exceeds a certain threshold, the Employee must describe each asset and
indicate the jurisdiction in which it is located, its nature and its value.
COSTA RICA


23

--------------------------------------------------------------------------------





There are no country specific provisions.
CROATIA
NOTIFICATIONS
Exchange Control Information. Croatian residents may be required to report any
foreign investments (including shares of Common Stock acquired under the Plan)
to the Croatian National Bank for statistical purposes and obtain prior approval
from the Croatian National Bank for bank accounts opened abroad. However,
because exchange control regulations may change without notice, the Employee
should consult his or her legal advisor to ensure compliance with current
regulations. It is the Employee's responsibility to comply with Croatian
exchange control laws.
CZECH REPUBLIC
TERMS AND CONDITIONS
Miscellaneous. The following provision replaces paragraph 21 of the Agreement:
In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after the date of this
Grant, the Board of Directors of the Company or the Committee shall make
adjustments to the number and kind of shares of Common Stock subject to this
Grant, including, but not limited to, the substitution of equity interests in
other entities involved in such transactions, to provide for cash payments in
lieu of Deferred Stock Units, and to determine whether continued employment with
any entity resulting from such a transaction will or will not be treated as
continued employment with any member of the Mondelēz Group, in each case subject
to any Board of Directors or Committee action specifically addressing any such
adjustments, cash payments, or continued employment treatment.
For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, retirement from active
employment under a pension plan of the Mondelēz Group, an employment contract
with any member of the Mondelēz Group, or a local labor contract, on or after
the date specified as normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service).
NOTIFICATIONS
Exchange Control Information. The Czech National bank may require the Employee
to fulfill certain notification duties in relation to the acquisition of Common
Stock and the opening and maintenance of a foreign account. However, because
exchange control regulations change frequently and without notice, the Employee
should consult his or her personal legal advisor prior to the vesting of
Deferred Stock Units, the sale of Common Stock and before opening any foreign
accounts in connection with the Plan to ensure compliance with current
regulations. It is the Employee’s responsibility to comply with any applicable
Czech exchange control laws.


24

--------------------------------------------------------------------------------





DENMARK
TERMS AND CONDITIONS
Stock Option Act. The Employee acknowledges that he or she has received an
Employer Statement in Danish, which sets forth the additional terms of the
Deferred Stock Units to the extent that the Danish Stock Option Act applies.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. The Employee is required to report
any accounts holding shares of Common Stock or cash established outside Denmark
to the Danish Tax Administration as part of his or her tax return under the
section related to foreign affairs and income.
ECUADOR
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Individuals who are resident or
domiciled in Ecuador are generally required to file an annual Net Worth
Declaration with the Internal Revenue Service of Ecuador if the aggregate value
of assets held by such individuals exceeds certain thresholds. Assets included
in this annual declaration include shares of Common Stock acquired under the
Plan. In addition, Ecuadorian resident individuals are required to report on an
annual basis, all monetary assets held in foreign financial entities in excess
of US$100,000. The Employee should consult his or her legal or tax advisor to
ensure compliance with all applicable reporting obligations.
EGYPT
NOTIFICATIONS
Exchange Control Information. If the Employee transfers funds into Egypt in
connection with the Deferred Stock Units, the Employee is required to transfer
the funds through a registered bank in Egypt.
FINLAND
There are no country specific provisions.
FRANCE
TERMS AND CONDITIONS
Deferred Stock Units Not French-Qualified. The Deferred Stock Units granted
under this Agreement are not intended to qualify for specific tax and social
security treatment pursuant to Sections L. 225-197-1 to L. 225-197-6 of the
French Commercial Code, as amended.
Consent to Receive Information in English. By accepting the Grant, the Employee
confirms having read and understood the Plan and Agreement, including all terms
and conditions included therein, which were provided in the English language.
The Employee accepts the terms of those documents accordingly.


25

--------------------------------------------------------------------------------





En acceptant cette attribution, le Employé confirme avoir lu et compris le Plan
et le Contrat y relatifs, incluant tous leurs termes et conditions, qui ont été
transmis en langue anglaise. Le Employé accepte les dispositions de ces
documents en connaissance de cause.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If the Employee holds shares of
Common Stock outside France or maintains a foreign bank account, he or she is
required to report such to the French tax authorities when filing his or her
annual tax return, including any accounts that were closed during the year.
Failure to comply could trigger significant penalties. Further, French residents
with foreign account balances exceeding €1,000,000 may have additional monthly
reporting obligations.
GERMANY
TERMS AND CONDITIONS
Miscellaneous. The following provision replaces paragraph 21 of the Agreement:
In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after the date of this
Grant, the Board of Directors of the Company or the Committee shall make
adjustments to the number and kind of shares of Common Stock subject to this
Grant, including, but not limited to, the substitution of equity interests in
other entities involved in such transactions, to provide for cash payments in
lieu of Deferred Stock Units, and to determine whether continued employment with
any entity resulting from such a transaction will or will not be treated as
continued employment with any member of the Mondelēz Group, in each case subject
to any Board of Directors or Committee action specifically addressing any such
adjustments, cash payments, or continued employment treatment.
For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, retirement from active
employment under a pension plan of the Mondelēz Group, an employment contract
with any member of the Mondelēz Group, or a local labor contract, on or after
the date specified as normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service).
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with securities (including proceeds realized upon the sale of shares of Common
Stock), the report must be made by the 5th day of the month following the month
in which the payment was received. The report must be filed electronically. The
form of report (“Allgemeine Meldeportal Statistik”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. The Employee is responsible for satisfying the reporting obligation.


26

--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. German residents holding shares of
Common Stock exceeding 1% of the Company’s total Common Stock, must notify their
local tax office of the acquisition of Common Stock if the value of shares
acquired exceeds €150,000 or if the resident holds 10% or more in the Company’s
total Common Stock.
GHANA
There are no country specific provisions.
GREECE
There are no country specific provisions.
GUATEMALA
TERMS AND CONDITIONS
Consent to Receive Information in English. By participating in the Plan, the
Employee acknowledges that they have reviewed paragraph 17 of the Agreement and
are sufficiently proficient in English, or, alternatively, that Employee will
seek appropriate assistance, to understand the terms and conditions in the
Agreement.
HONDURAS
There are no country specific provisions.
HONG KONG
TERMS AND CONDITIONS
Securities Law Information. Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Employee is advised to
exercise caution in relation to the offer. If the Employee is in any doubt about
any of the contents of the Agreement, including this Appendix, or the Plan, the
Employee should obtain independent professional advice. The Deferred Stock Units
and any shares of Common Stock issued pursuant to the Grant do not constitute a
public offering of securities under Hong Kong law and are available only to
Employees of the Mondelēz Group. The Agreement, including this Appendix, the
Plan and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
The Deferred Stock Units and any related documentation are intended only for the
personal use of each eligible employee of the Mondelēz Group and may not be
distributed to any other person.
Sale of Shares. Shares of Common Stock received under the Plan are accepted as a
personal investment. In the event the Deferred Stock Units vest and shares of
Common Stock are issued to the Employee within six months of the Grant Date, the
Employee agrees that he or she will not dispose of the shares of Common Stock
acquired prior to the six-month anniversary of the Grant Date.
HUNGARY
There are no country specific provisions.


27

--------------------------------------------------------------------------------





INDIA
NOTIFICATIONS
Exchange Control Restrictions. The Employee must repatriate any cash dividends
paid on shares of Common Stock and all proceeds received from the sale of shares
of Common Stock to India within the required time periods specified under
applicable Indian exchange control regulations. The Employee must maintain the
foreign inward remittance certificate received from the bank where the foreign
currency is deposited in the event that the Reserve Bank of India or the
Employer requests proof of repatriation. It is the Employee’s responsibility to
comply with applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. The Employee is required to declare
foreign bank accounts and any foreign financial assets (including shares of
Common Stock held outside India) in his or her annual tax return. It is the
Employee’s responsibility to comply with this reporting obligation and the
Employee should consult with his or her personal tax advisor in this regard.
INDONESIA
TERMS AND CONDITIONS
Language Consent and Notification. A translation of the documents relating to
this Grant into Bahasa Indonesia can be provided to the Employee upon request to
Daning Novianti, Compensation & Benefits Specialist ID, at
Daning.Novianti@mdlz.com. By accepting the Grant, the Employee (i) confirms
having read and understood the documents relating to this Grant (i.e., the Plan
and the Agreement) which were provided in the English language, (ii) accepts the
terms of those documents accordingly, and (iii) agrees not to challenge the
validity of this document based on Law No. 24 of 2009 on National Flag,
Language, Coat of Arms and National Anthem or the implementing Presidential
Regulation (when issued).
Language Consent and Notification. Terjemahan dari dokumen-dokumen terkait
dengan pemberian ini ke Bahasa Indonesia dapat disediakan untuk anda berdasarkan
permintaan kepada Daning Novianti, Compensation & Benefits Specialist ID, di
Daning.Novianti@mdlz.com. Dengan menerima hibah, anda (i) anda mengkonfirmasi
bahwa anda telah membaca dan mengerti isi dokumen yang terkait dengan pemberian
ini yang disediakan untuk anda dalam bahasa Inggris, (ii) Anda menerima syarat
dari dokumen-dokumen tersebut, dan (iii) anda setuju bahwa anda tidak akan
mengajukan keberatan atas keberlakuan dokumen ini berdasarkan Undang-Undang No.
24 tahun 2009 tentang Bendera, Bahasa dan Lambang Negara serta Lagu Kebangsaan
atau Peraturan Presiden pelaksana (ketika diterbitkan).
NOTIFICATIONS
Exchange Control Information. Indonesian residents must provide the Indonesian
central bank, Bank of Indonesia, with information on foreign exchange activities
via a monthly report submitted online through the Bank of Indonesia’s website.
The report is due no later than the fifteenth day of the following month in
which the foreign exchange activities occurred or within such other timeframe
specified by the Bank of Indonesia.
In addition, if the Employee remits funds into Indonesia, the Indonesian bank
through which the transaction is made will submit a report on the transaction to
the Bank of Indonesia for statistical reporting purposes. For transactions of
US$10,000 or more, a description of the transaction must be included in the
report. Although the bank through which the transaction is made is required to
make the


28

--------------------------------------------------------------------------------





report, the Employee must complete a “Transfer Report Form.” The Transfer Report
Form will be provided to the Employee by the bank through which the transaction
is made.
IRELAND
TERMS AND CONDITIONS
Miscellaneous. The following provision replaces paragraph 21 of the Agreement:
In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after the date of this
Grant, the Board of Directors of the Company or the Committee shall make
adjustments to the number and kind of shares of Common Stock subject to this
Grant, including, but not limited to, the substitution of equity interests in
other entities involved in such transactions, to provide for cash payments in
lieu of Deferred Stock Units, and to determine whether continued employment with
any entity resulting from such a transaction will or will not be treated as
continued employment with any member of the Mondelēz Group, in each case subject
to any Board of Directors or Committee action specifically addressing any such
adjustments, cash payments, or continued employment treatment.
For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, retirement from active
employment under a pension plan of the Mondelēz Group, an employment contract
with any member of the Mondelēz Group, or a local labor contract, on or after
the date specified as normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service).
NOTIFICATIONS
Director Notification Requirement. If the Employee is a director, shadow
director or secretary of an Irish subsidiary or affiliate, the Employee must
notify the Irish subsidiary or affiliate in writing if (1) the Employee receives
or disposes of an interest exceeding 1% of the Company (e.g., Deferred Stock
Units, shares of Common Stock, etc.), (2) the Employee becomes aware of an event
giving rise to a notification requirement, or (3) the Employee becomes a
director or secretary if such an interest exists at that time. This notification
requirement also applies with respect to the interests of a spouse or children
under the age of 18 (whose interests will be attributed to the director, shadow
director or secretary).
ITALY
TERMS AND CONDITIONS
Plan Document Acknowledgment. In accepting the grant of Deferred Stock Units,
the Employee acknowledges that he or she has received a copy of the Plan and the
Agreement and has reviewed the Plan and the Agreement, including this Appendix
A, in their entirety and fully understands and accepts all provisions of the
Plan and the Agreement, including this Appendix A.


29

--------------------------------------------------------------------------------





The Employee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Global Deferred Stock Unit
Agreement: paragraph 1 on Restrictions; paragraph 2 on Termination of Employment
Before Vesting Date; paragraph 4 on Transfer Restrictions; paragraph 5 on
Withholding Taxes; paragraph 6 on Death of Employee; paragraph 7 on Payment of
Deferred Stock Units; paragraph 12 on Grant Confers No Rights to Continued
Employment; paragraph 13 on the Nature of the Grant; paragraph 16 on Electronic
Delivery and Acceptance; paragraph 17 on Language; paragraph 20 on Entire
Agreement; Governing Law; paragraph 21 on Miscellaneous; paragraph 22 on
Compliance With Law; paragraph 25 on Imposition of Other Requirements; paragraph
26 on Insider Trading/Market Abuse Laws; paragraph 29 on Waiver and the Data
Privacy Notice in the European Union / European Economic Area section of this
Appendix A.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Italian residents who, during the
fiscal year, hold investments abroad or foreign financial assets (e.g., cash,
shares of Common Stock, Deferred Stock Units) which may generate income taxable
in Italy are required to report such on their annual tax returns (UNICO Form, RW
Schedule) or on a special form if no tax return is due. The same reporting
obligations apply to Italian residents who, even if they do not directly hold
investments abroad or foreign financial assets (e.g., cash, shares of Common
Stock, Deferred Stock Units), are beneficial owners of the investment pursuant
to Italian money laundering provisions.
Foreign Financial Assets Tax. The fair market value of any shares of Common
Stock held outside Italy is subject to a foreign assets tax. The fair market
value is considered to be the value of the shares of Common Stock on the Nasdaq
Global Select Market on December 31 of each year or on the last day the Employee
held the shares (in such case, or when the shares of Common Stock are acquired
during the course of the year, the tax is levied in proportion to the actual
days of holding over the calendar year). The Employee should consult with his or
her personal tax advisor about the foreign financial assets tax.
JAPAN
NOTIFICATIONS
Foreign Asset/Account Reporting Information. The Employee will be required to
report details of any assets held outside Japan as of December 31st (including
any shares of Common Stock acquired under the Plan) to the extent such assets
have a total net fair market value exceeding ¥50,000,000. Such report will be
due by March 15th each year. The Employee should consult with his or her
personal tax advisor as to whether the reporting obligation applies to the
Employee and whether the Employee will be required to include details of any
outstanding Deferred Stock Units, shares of Common Stock or cash held by the
Employee in the report.
KENYA
NOTIFICATIONS
Tax Registration Notification. Under Tax Procedure Act, 2015, the Employee is
required to complete and submit a tax registration application to the
Commissioner of Income Tax within 30 days of first vesting in the Deferred Stock
Units. The registration should be completed through the online portal “I TAX”
and is a one-time only registration. The Employee is solely responsible for
ensuring compliance with all registration requirements in Kenya.


30

--------------------------------------------------------------------------------





LEBANON
NOTIFICATIONS
Securities Law Information. The Plan does not constitute the marketing or
offering of securities in Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offerings under the Plan are being made only to eligible employees
of the Mondelēz Group.
LITHUANIA
There are no country specific provisions.
MALAYSIA
TERMS AND CONDITIONS
Data Privacy Notice. The following provision replaces in its entirety paragraph
14 of the Agreement:


31

--------------------------------------------------------------------------------





The Employee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Employee’s personal data as
described in this Agreement and any other Deferred Stock Unit grant materials
(“Data”) by and among, as applicable, the Employer and the Mondelēz Group for
the exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan. The Data is supplied by the Employer and also by the
Employee through information collected in connection with the Agreement and the
Plan.
The Employee understands that the Company and the Employer may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Deferred Stock Units or any other entitlement to shares
of stock awarded, canceled, exercised, vested, unvested or outstanding in the
Employee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan.
The Employee understands that Data will be transferred to UBS Financial
Services, Inc. (“UBS”), or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Employee
understands that Data may also be transferred to the Company’s independent
registered public accounting firm, PricewaterhouseCoopers LLP, or such other
public accounting firm that may be engaged by the Company in the future. The
Employee understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the Employee’s
country. The Employee understands that the Employee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Employee’s local human resources representative at Mondelez Malaysia Sales Sdn
Bhd, Level 9, 1 First Avenue, 2A, Dataran Bandar Utama, Bandar Utama Damasara,
47800 Petaling Jaya, Selangor, Malaysia. The Employee authorizes the Company,
UBS and any other possible recipients which may assist the Company (presently or
in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Employee’s participation in the Plan. The Employee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Employee’s participation in the Plan. The Employee understands that the Employee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Employee’s local human resources representative. Further, the Employee
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Employee does not consent, or if the Employee later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing the Employee’s consent is that the Company would not be
able to grant the Employee Deferred Stock Units or other equity awards or
administer or maintain such awards. The Employee also understands that the
Company has no obligation to substitute other forms of awards or compensation in
lieu of the Deferred Stock Units as a consequence of the Employee’s refusal or
withdrawal of his or her consent. Therefore, the Employee understands that
refusing or withdrawing his or her consent may affect the Employee’s ability to
participate in the Plan. For more information on the consequences of the
Employee’s refusal to consent or withdrawal of consent, the Employee understands
that he or she may contact his or her local human resources representative.
Pekerja dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Pekerja seperti yang diterangkan dalam Perjanjian ini serta
mana-mana bahan-bahan geran Unit Saham Tertunda (“Data”) oleh dan di antara,
seperti mana yang terpakai, Majikan serta Kumpulan Mondelez untuk tujuan
ekslusif bagi melaksanakan, mentadbir dan menguruskan penyertaan Pekerja dalam
Pelan. Data telah dibekalkan oleh pihak Majikan dan juga oleh Pekerja melalui
informasi yang telah dikumpul berkaitan dengan Perjanjian dan Pelan.
Pekerja memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang Pekerja, termasuk, tetapi tidak terhad kepada, nama Pekerja,
alamat rumah dan nombor telefon, almat emal, tarikh lahir, insurans sosial,
nombor pasport atau pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa
syer dalam Saham atau jawatan pengarah yang dipegang dalam Syarikat, maklumat
berkaitan semua Unit Saham Tertunda atau apa-apa kelayakan lain untuk syer dalam
saham yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak
hak ataupun yang belum dijelaskan bagi faedah Pekerja, untuk tujuan eksklusif
bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.
Pekerja memahami bahawa Data tersebut akan dipindahkan ke UBS Financial
Services, Inc. (“UBS”) atau pembekal perkhidmatan pelan saham lain yang mungkin
dipilih oleh Syarikat pada masa hadapan, yang membantu Syarikat melaksanakan,
mentadbir dan menguruskan Pelan tersebut. Pekerja memahami bahawa Data juga
mungkin dipindahkan kepada firma akauntansi awam berdaftar bebas Syarikat,
PricewaterhouseCoopers LLP, atau firma akauntansi awam lain yang mungkin
digunakan oleh Syarikat pada masa hadapan. Pekerja turut memahami bahawa
penerima Data mungkin berada di Amerika Syarikat atau negara lain dan negara
asal penerima Data (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
data peribadi serta perlindungan yang berbeza daripada negara asal Pekerja.
Pekerja memahami bahawa Pekerja boleh meminta satu senarai yang mengandungi nama
dan alamat penerima-penerima Data yang berpotensi dengan menghubungi wakil
sumber manusia tempatan Pekerja di Mondelez Malaysia Sales Sdn Bhd, Level 9, 1
First Avenue, 2A, Dataran Bandar Utama, Bandar Utama Damasara, 47800 Petaling
Jaya, Selangor, Malaysia.
Pekerjadengan ini membenarkan Syarikat, UBS dan mana-mana pihak yang mungkin
menerima Data yang mungkin membantu pihak Syarikat (sekarang atau pada masa
hadapan) dengan melaksanakan, mentadbir dan menguruskan Pelan untuk menerima,
mempunya, mengguna, menyimpan serta memindah Data tersebut, dalam bentuk
elektronik atau lain-lain, bagi tujuan tunggal untuk melaksana, mentadbir dan
mengurus penyertaan Pekerja dalam Pelan. Pekerja memahami bahawa Data hanya akan
disimpan untuk tempoh yang diperlukan untuk melaksana, mentadbir, dan mengurus
penyertaan Pekerja dalam Pelan. Pekerja memahami bahawa Pekerja boleh, pada
bila-bila masa, melihat Data, meminta maklumat tambahan mengenai penyimpanan dan
pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau
menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes tanpa
sebarang kos, dengan menghubungi secara bertulis wakil sumber manusia
tempatannya. Selanjutnya, Pekerja memahami bahawa Pekerja memberikan persetujuan
di sini secara sukarela. Jikalau, Pekerja tidak bersetuju, atau sekiranaya
Pekerja kemudiannya membatalkan persetujuannya, status pekerjaan atau
perkhidmatan dan kerjaya Pekerja dengan Majikan tidak akan terjejas;
satu-satunya akibat jika Pekerja tidak bersetuju atau menarik balik persetujuan
Pekerja adalah bahawa Syarikat tidak akan dapat memberikan kepada Pekerja opsyen
atau anugerah-anugerah ekuiti yang lain atau mentadbir atau mengekalkan anugerah
tersebut. Pekerja turut memahami bahawa pihak Syarikat tidak mempunyai sebarang
kewajiban untuk menggantikan bentuk anugerah yang lain atau memberikan sebarang
bentuk kompensasi sebagai pengganti opsyen disebabkan keengganan atau penarikan
balik persetujuan Pekerja. Oleh kerana itu, Pekerja memahami bahawa keengganan
atau penarikan balik persetujuan Pekerja boleh menjejaskan keupayaan Pekerja
untuk mengambil bahagian dalam Pelan. Untuk maklumat lanjut mengenai akibat
keengganan Pekerja untuk memberikan keizinan atau penarikan balik keizinan,
Pekerja memahami bahawa Pekerja boleh menghubungi wakil sumber manusia
tempatannya.



32

--------------------------------------------------------------------------------







NOTIFICATIONS
Director Notification Obligation. If the Employee is a director of the Company’s
Malaysian subsidiary or affiliate, the Employee is subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian subsidiary or affiliate in
writing when the Employee receives or disposes of an interest (e.g., Deferred
Stock Units or shares of Common Stock) in the Company or any related company.
Such notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.
MEXICO
TERMS AND CONDITIONS
Labor Law Policy. In accepting the grant of the Deferred Stock Units, the
Employee expressly recognizes that Mondelēz International, Inc., with registered
offices at Three Parkway North, Deerfield, Illinois 60015, U.S.A., is solely
responsible for the administration of the Plan and that the Employee’s
participation in the Plan and acquisition of shares of Common Stock do not
constitute an employment relationship between the Employee and Mondelēz
International, Inc. since the Employee is participating in the Plan on a wholly
commercial basis and his or her sole Employer is Servicios Integrales Mondelez,
S. de R.L. de C.V., located at Avenida Santa Fe 485, Piso 7, Colonia Cruz Manca,
Mexico City, C.P. 05349 Mexico. Based on the foregoing, the Employee expressly
recognizes that the Plan and the benefits that he or she may derive from
participating in the Plan do not establish any rights between the Employee and
the Employer, Servicios Integrales Mondelez, S. de R.L. de C.V., and do not form
part of the employment conditions and/or benefits provided by Servicios
Integrales Mondelez, S. de R.L. de C.V., and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Employee’s employment.
The Employee further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Mondelēz International,
Inc.; therefore, Mondelēz International, Inc. reserves the absolute right to
amend and/or discontinue the Employee’s participation at any time without any
liability to the Employee.
Plan Document Acknowledgment. By accepting the Deferred Stock Units, the
Employee acknowledges that he or she has received copies of the Plan, has
reviewed the Plan and the Agreement in their entirety and fully understands and
accepts all provisions of the Plan and the Agreement.
In addition, by accepting the Agreement, the Employee further acknowledges that
he or she has read and specifically and expressly approves the terms and
conditions in paragraph 13 of the Agreement (“Nature of the Grant.”), in which
the following is clearly described and established: (i) participation in the
Plan does not constitute an acquired right; (ii) the Plan and participation in
the Plan is offered by Mondelēz International, Inc. on a wholly discretionary
basis; (iii) participation in the Plan is voluntary; and (iv) neither Mondelēz
International, Inc. nor any subsidiary or affiliate is responsible for any
decrease in the value of the shares of Common Stock underlying the Deferred
Stock Units.
Finally, the Employee hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Mondelēz International,
Inc. for any compensation or damages regarding any provision of the Plan or the
benefits derived under the Plan, and the Employee therefore grants a full and


33

--------------------------------------------------------------------------------





broad release to Mondelēz International, Inc., its affiliates, branches,
representation offices, its shareholders, officers, agents or legal
representatives with respect to any claim that may arise.
TÉRMINOS Y CONDICIONES
Política Laboral y Reconocimiento/Aceptación. Al aceptar el otorgamiento de las
Acciones Diferidas, el Empleado expresamente reconoce que Mondelēz
International, Inc., con domicilio registrado ubicado en Three Parkway North,
Deerfield, Illinois 60015, U.S.A., es la única responsable por la administración
del Plan y que la participación del Empleado en el Plan y en su caso la
adquisición de Acciones no constituyen ni podrán interpretarse como una relación
de trabajo entre el Empleado y Mondelēz International, Inc., ya que el Empleado
participa en el Plan en un marco totalmente comercial y su único Patrón lo es
Servicios Integrales Mondelez, S. de R.L. de C.V. con domicilio en Avenida Santa
Fe 485, Piso 7, Colonia Cruz Manca, Mexico City, C.P. 05349 Mexico. Derivado de
lo anterior, el Empleado expresamente reconoce que el Plan y los beneficios que
pudieran derivar de la participación en el Plan no establecen derecho alguno
entre el Empleado y el Patrón, Servicios Integrales Mondelez, S. de R.L. de C.V.
y no forma parte de las condiciones de trabajo y/o las prestaciones otorgadas
por Servicios Integrales Mondelez, S. de R.L. de C.V. y que cualquier
modificación al Plan o su terminación no constituye un cambio o impedimento de
los términos y condiciones de la relación de trabajo del Empleado.
Asimismo, el Empleado reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de Mondelēz International, Inc.; por lo
tanto, Mondelēz International, Inc. se reserva el absoluto derecho de modificar
y/o terminar la participación del Empleado en cualquier momento y sin
responsabilidad alguna frente el Empleado.
Reconocimiento del Plan de Documentos. Al aceptar el otorgamiento de las
Acciones Diferidas, el Empleado reconoce que ha recibido copias del Plan, que ha
revisado el Plan y el Acuerdo en su totalidad y que entiende y acepta
completamente todas las disposiciones contenidas en el Plan y en el Acuerdo.
Adicionalmente, al aceptar el Acuerdo, el Empleado reconoce que ha leído y que
aprueba específica y expresamente los términos y condiciones contenidos en el
párrafo 13 del Acuerdo (“La Naturaleza del Otorgamiento”) en el cual se
encuentra claramente descrito y establecido lo siguiente: (i) la participación
en el Plan no constituye un derecho adquirido; (ii) el Plan y la participación
en el mismo es ofrecido por Mondelēz International, Inc. de forma completamente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) ni
Mondelēz International, Inc. ni de cualqiuer Sociedad controlante, Subsidiaria o
Filial son responsables por ninguna disminución en el valor de las Acciones
subyacentes de las Acciones Diferidas.
Finalmente, el Empleado por este medio declara que no se reserve derecho o
acción alguna que ejercitar en contra de Mondelēz International, Inc. por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Empleado otorga el más
amplio finiquito que en derecho proceda a Mondelēz International, Inc., sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.
MOROCCO
TERMS AND CONDITIONS
Deferred Stock Units Payable Only in Cash. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement (including paragraph 7 of the
Agreement), the grant of Deferred Stock


34

--------------------------------------------------------------------------------





Units does not provide any right for the Employee to receive shares of Common
Stock upon the Vesting Date. Deferred Stock Units granted to Employees in
Morocco shall be paid in cash in an amount equal to the value of the shares of
Common Stock on the Vesting Date.
NETHERLANDS
TERMS AND CONDITIONS
Miscellaneous. The following provision replaces paragraph 21 of the Agreement:
In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after the date of this
Grant, the Board of Directors of the Company or the Committee shall make
adjustments to the number and kind of shares of Common Stock subject to this
Grant, including, but not limited to, the substitution of equity interests in
other entities involved in such transactions, to provide for cash payments in
lieu of Deferred Stock Units, and to determine whether continued employment with
any entity resulting from such a transaction will or will not be treated as
continued employment with any member of the Mondelēz Group, in each case subject
to any Board of Directors or Committee action specifically addressing any such
adjustments, cash payments, or continued employment treatment.
For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, retirement from active
employment under a pension plan of the Mondelēz Group, an employment contract
with any member of the Mondelēz Group, or a local labor contract, on or after
the date specified as normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service).
NEW ZEALAND
NOTIFICATIONS
Securities Law Information. WARNING: The Employee is being offered Deferred
Stock Units which allows the Employee to acquire shares of Common Stock in
accordance with the terms of the Plan and the Agreement. The shares of Common
Stock, if issued, give the Employee a stake in the ownership of the Company. The
Employee may receive a return if dividends are paid.
If the Company runs into financial difficulties and is wound up, the Employee
will be paid only after all creditors and holders of preferred shares have been
paid. The Employee may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.
The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, the Employee may not be given all the
information usually required. The Employee will also have fewer other legal
protections for this investment.


35

--------------------------------------------------------------------------------





The Employee understands that he or she should ask questions, read all documents
carefully, and seek independent financial advice before participating in the
Plan.
The shares of Common Stock are quoted and approved for trading on the Nasdaq
Global Select Market in the United States of America. This means that, if the
Employee acquires shares of Common Stock under the Plan, the Employee may be
able to sell his or her investment on the Nasdaq if there are interested buyers.
The price will depend on the demand for the shares of Common Stock.
For information on risk factors impacting the Company’s business that may affect
the value of the shares of Common Stock, the Employee should refer to the risk
factors discussion in the Company’s Annual Report on Form 10-K and Quarterly
Reports on Form 10-Q, which are filed with the U.S. Securities and Exchange
Commission and are available online at www.sec.gov, as well as on the Company’s
website at http://ir.mondelezinternational.com/sec.cfm.
NIGERIA
There are no country specific provisions.
NORWAY
There are no country specific provisions.
PAKISTAN
NOTIFICATIONS
Exchange Control Information. The Employee is required immediately to repatriate
to Pakistan the proceeds from the sale of any Common Stock acquired from
participation in Plan, including the proceeds from the sale of Common Stock
acquired upon vesting of the Deferred Stock Units. The proceeds must be
converted into local currency and the receipt of proceeds must be reported to
the State Bank of Pakistan (the “SBP”) by filing a “Proceeds Realization
Certificate” issued by the bank converting the proceeds with the SBP. The
repatriated amounts cannot be credited to a foreign currency account. The
Employee should consult his or her personal advisor prior to repatriation of the
sale proceeds to ensure compliance with applicable exchange control regulations
in Pakistan, as such regulations are subject to frequent change. The Employee is
responsible for ensuring compliance with all exchange control laws in Pakistan.
PERU
TERMS AND CONDITIONS
Labor Law Acknowledgement. The following provision supplements the
acknowledgment contained in paragraph 13 of the Agreement:
By accepting the Deferred Stock Units, the Employee acknowledges, understands
and agrees that the Deferred Stock Units are being granted ex gratia to the
Employee.
NOTIFICATIONS


36

--------------------------------------------------------------------------------





Securities Law Information. The grant of Deferred Stock Units is considered a
private offering in Peru; therefore, it is not subject to registration. For more
information concerning this offer, the Employee should refer to the Plan, the
Agreement and any other grant documents made available by the Company. For more
information regarding the Company, the Employee may refer to the Company’s most
recent annual report on Form 10-K and quarterly report on Form 10-Q available at
www.sec.gov.
PHILIPPINES
TERMS AND CONDITIONS
Deferred Stock Units Payable Only in Cash. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement (including paragraph 7 of the
Agreement), the grant of Deferred Stock Units does not provide any right for the
Employee to receive shares of Common Stock upon the Vesting Date. Deferred Stock
Units granted to Employees in the Philippines shall be paid in cash in an amount
equal to the value of the shares of Common Stock on the Vesting Date.
POLAND
NOTIFICATIONS
Exchange Control Information. Polish residents who maintain bank or brokerage
accounts holding cash and foreign securities (including shares of Common Stock)
abroad must report information to the National Bank of Poland on transactions
and balances of the securities deposited in such accounts if the value of such
transactions or balances (calculated individually or together with other assets
or liabilities held abroad) exceeds PLN 7,000,000. If required, the reports are
due on a quarterly basis. Polish residents are also required to transfer funds
through a bank account in Poland if the transferred amount in any single
transaction exceeds a specified threshold (currently €15,000, however, if the
transfer of funds is connected with the business activity an entrepreneur, the
threshold is PLN 15,000). Further, upon the request of a Polish bank, Polish
residents are required to inform the bank about all foreign exchange
transactions performed through such bank. In addition, Polish residents are
required to store documents connected with any foreign exchange transaction for
a period of five years from the date the transaction occurred.
PORTUGAL
TERMS AND CONDITIONS
Language Consent. The Employee hereby expressly declares that he or she has full
knowledge of the English language and has read, understood and fully accepted
and agreed with the terms and conditions established in the Plan and the
Agreement.
Conhecimento da Lingua. O Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo de Atribuição (“Agreement” em inglês).
NOTIFICATIONS
Exchange Control Information. If the Employee acquires shares of Common Stock
under the Plan and does not hold the shares of Common Stock with a Portuguese
financial intermediary, he or she may need


37

--------------------------------------------------------------------------------





to file a report with the Portuguese Central Bank. If the shares of Common Stock
are held by a Portuguese financial intermediary, it will file the report for the
Employee.
PUERTO RICO
There are no country specific provisions.
ROMANIA
NOTIFICATIONS
Exchange Control Information. If the Employee deposits proceeds from the sale of
Common Stock in a bank account in Romania, the Employee may be required to
provide the Romanian bank assisting with the transaction with appropriate
documentation explaining the source of the income. The Employee should consult
with a personal legal advisor to determine whether the Employee will be required
to submit such documentation to the Romanian bank.
RUSSIA
TERMS AND CONDITIONS
U.S. Transaction. The Employee understands that acceptance of the grant of
Deferred Stock Units results in a contract between the Employee and the Company
completed in the United States and that the Agreement is governed by the laws of
the Commonwealth of Virginia, without regard to choice of law principles
thereof. Any Common Stock to be issued upon vesting of the Deferred Stock Units
shall be delivered to the Employee through a brokerage account in the U.S. The
Employee may hold the Common Stock in his or her brokerage account in the U.S.;
however, in no event will Common Stock issued to the Employee under the Plan be
delivered to the Employee in Russia. The Employee is not permitted to sell the
Common Stock directly to other Russian legal entities or individuals.
Settlement of Deferred Stock Units and Sale of Shares. Notwithstanding anything
to the contrary in the Agreement, depending on the development of local
regulatory requirements, the Employee acknowledges that the Deferred Stock Units
may be paid to the Employee in cash rather than shares of Common Stock. If
shares of Common Stock are issued upon vesting of the Deferred Stock Units, in
the Company’s sole discretion, the shares may be required to be immediately
sold. The Employee further agrees that the Company is authorized to instruct its
designated broker to assist with any mandatory sale of such shares of Common
Stock (on the Employee’s behalf pursuant to this authorization) and the Employee
expressly authorizes the Company’s designated broker to complete the sale of
such shares. Upon any such sale of the shares, the proceeds, less any
Tax-Related Items and broker’s fees or commissions, will be remitted to the
Employee in accordance with any applicable exchange control laws and
regulations.
Securities Law Information. The Employee acknowledges that the Agreement, the
grant of Deferred Stock Units, the Plan and all other materials the Employee may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Russia. Absent any requirement under local law, the
issuance of securities pursuant to the Plan has not and will not be registered
in Russia and therefore, the securities described in any Plan-related documents
may not be used for offering or public circulation in Russia.
Data Privacy. The following provision supplements paragraph 14 of the Agreement:


38

--------------------------------------------------------------------------------





The Employee understands and agrees that he or she must complete and return a
Consent to Processing of Personal Data (the “Consent”) form to the Company.
Further, the Employee understands and agrees that if the Employee does not
complete and return a Consent form to the Company, the Company will not be able
to grant Deferred Stock Units to the Employee or other Grants or administer or
maintain such Grants. Finally, the Employee understands that the Company has no
obligation to substitute other forms of Grants or compensation in lieu of the
Deferred Stock Units if the Employee fails to complete and return the Consent.
Therefore, the Employee understands that refusing to complete a Consent form or
withdrawing his or her consent may affect the Employee’s ability to participate
in the Plan.
NOTIFICATIONS
Exchange Control Information. The Employee is solely responsible for complying
with applicable Russian exchange control regulations. Since the exchange control
regulations change frequently and without notice, the Employee should consult
his or her legal advisor prior to the acquisition or sale of the shares of
Common Stock under the Plan to ensure compliance with current regulations. As
noted, it is the Employee’s responsibility to comply with Russian exchange
control laws, and neither the Company nor the Employer will be liable for any
fines or penalties resulting from failure to comply with applicable laws.
Labor Law Information. If the Employee continues to hold shares of Common Stock
acquired at vesting of Deferred Stock Units after an involuntary termination of
employment, the Employee will not be eligible to receive unemployment benefits
in Russia.
Foreign Asset/Account Reporting Information. Russian residents are required to
notify Russian tax authorities within one (1) month of opening, closing or
changing the details of a foreign bank account. Russian residents are also
required to file with the Russian tax authorities reports of the transactions in
their foreign bank accounts. As of January 1, 2020, Russian residents may also
be required to notify Russian tax authorities within one (1) month of opening,
closing or changing the details of a foreign brokerage account. Russian
residents should consult with their personal tax advisor for additional
information about these reporting obligations.
Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Accordingly, the Employee should inform the Company if the Employee is
covered by these laws because the Employee should not hold shares of Common
Stock acquired under the Plan.
SAUDI ARABIA
TERMS AND CONDITIONS
Deferred Stock Units Payable Only in Cash. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement (including paragraph 7 of the
Agreement), the grant of Deferred Stock Units does not provide any right for the
Employee to receive shares of Common Stock upon the Vesting Date. Deferred Stock
Units granted to Employees in Saudi Arabia shall be paid in cash in an amount
equal to the value of the shares of Common Stock on the Vesting Date less any
Tax-Related Items.
NOTIFICATIONS


39

--------------------------------------------------------------------------------





Securities Law Information. This document may not be distributed in the Kingdom
of Saudi Arabia except to such persons as are permitted (e.g., Participants)
under the Offer of Securities Regulations and Continuing Obligations issued by
the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If the Employee does not understand the contents of this
document he or she should consult an authorized financial advisor.
SERBIA
NOTIFICATIONS
Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions, the Employee is permitted to acquire shares of Common Stock under
the Plan and hold the shares and any proceeds from the sale of shares of Common
Stock in a U.S. brokerage account or other foreign brokerage account. However,
the Employee needs permission from the National Bank of Serbia to hold any
proceeds from the sale of shares of Common Stock in an offshore bank account.
Because the exchange control regulations in Serbia may change without notice,
the Employee should consult with his or her personal advisor to ensure
compliance with applicable exchange control laws.
SINGAPORE
TERMS AND CONDITIONS
Sale Restriction. The Employee agrees that any shares of Common Stock acquired
pursuant to the Deferred Stock Units will not be offered for sale in Singapore
prior to the six-month anniversary of the Grant Date, unless such sale or offer
is made pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the Securities and Futures Act (Chapter 289, 2006
Ed.) (“SFA”), or pursuant to, and in accordance with the conditions of, any
applicable provisions of the SFA.
NOTIFICATIONS
Securities Law Information. The grant of Deferred Stock Units is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the SFA
and is not made to the Employee with a view to the Deferred Stock Units being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Requirement. The chief
executive officer (“CEO”), directors, associate directors and shadow directors
of a Singapore subsidiary or affiliate are subject to certain notification
requirements under the Singapore Companies Act. The CEO, directors, associate
directors and shadow directors must notify the Singapore subsidiary or affiliate
in writing of an interest (e.g., Deferred Stock Units, shares of Common Stock,
etc.) in the Company or any related companies within two business days of (i)
its acquisition or disposal, (ii) any change in a previously disclosed interest
(e.g., when the shares of Common Stock are sold), or (iii) becoming the CEO or a
director, associate director or shadow director.
SLOVAK REPUBLIC


40

--------------------------------------------------------------------------------





There are no country specific provisions.
SLOVENIA
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Slovenian residents may be required
to report the opening of bank and/or brokerage accounts to tax authorities
within eight (8) days of opening such account. The Employee should consult with
his or her personal tax advisor to determine whether this requirement will be
applicable to any accounts opened in connection with the Employee’s
participation in the Plan (e.g., the Employee’s brokerage account with the
Company’s designated broker).
SOUTH AFRICA
TERMS AND CONDITIONS
Securities Law Notice. In compliance with South African Securities Law, the
documents listed below are available for the Employee’s review on the Company’s
public site or intranet site, as applicable, as listed below:
1.
The Company’s most recent Annual Report (Form 10-K): from the investor relations
section of the Company’s website at
http://www.mondelezinternational.com/investors.

2.
The Company’s most recent Plan prospectus: a copy of which can be found on the
Company’s Intranet site located at:
https://intranet.mdlz.com/sites/globalhr/comp/Pages/Legal-Documents.aspx.

The Employee acknowledges that he or she may have copies of the above documents
sent to him or her, at no charge, on written request being mailed to Office of
the Corporate Secretary, Mondelēz International, Inc., Three Parkway North,
Deerfield, Illinois 60015 U.S.A. The telephone number at the executive offices
is +1 847-943-4000.
Withholding Taxes. The following provision supplements paragraph 5 of the
Agreement:
By accepting the Deferred Stock Units, the Employee understands and acknowledges
that he or she is required to notify the Employer of the amount of any gain
realized upon vesting of the Deferred Stock Units.
Exchange Control Obligations. The Employee is solely responsible for complying
with applicable South African exchange control regulations. Since the exchange
control regulations change frequently and without notice, the Employee should
consult his or her legal advisor prior to the acquisition or sale of the shares
of Common Stock under the Plan to ensure compliance with current regulations. As
noted, it is the Employee’s responsibility to comply with South African exchange
control laws, and neither the Company nor the Employer will be liable for any
fines or penalties resulting from failure to comply with applicable laws.
SOUTH KOREA
NOTIFICATIONS


41

--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. South Korean residents must declare
all foreign financial accounts (e.g., non-South Korean bank accounts, brokerage
accounts, etc.) to the South Korean tax authority and file a report with respect
to such accounts if the value of such accounts exceeds KRW 500 million (or an
equivalent amount in foreign currency) on any month-end date during a calendar
year. The Employee should consult with his or her personal tax advisor to
determine how to value the Employee’s foreign accounts for purposes of this
reporting requirement and whether the Employee is required to file a report with
respect to such accounts.
SPAIN
TERMS AND CONDITIONS
Nature of Grant. The following provision supplements paragraph 13 of the
Agreement:
In accepting the Deferred Stock Units, the Employee consents to participation in
the Plan and acknowledges that he or she has received a copy of the Plan.
The Employee understands and agrees that, as a condition of the grant of the
Deferred Stock Units, except as provided for in paragraph 2 of the Agreement,
the termination of the Employee’s employment for any reason (including for the
reasons listed below) will automatically result in the loss of the Deferred
Stock Units that may have been granted to the Employee and that have not vested
on the date of termination.
In particular, the Employee understands and agrees that any unvested Deferred
Stock Units as of Employee’s termination date will be forfeited without
entitlement to the underlying shares of Common Stock or to any amount as
indemnification in the event of a termination by reason of, including, but not
limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a “despido improcedente”), individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.
Furthermore, the Employee understands that the Company has unilaterally,
gratuitously and discretionally decided to grant the Deferred Stock Units under
the Plan to individuals who may be employees of the Mondelēz Group. The decision
is a limited decision that is entered into upon the express assumption and
condition that any Grant will not economically or otherwise bind the Mondelēz
Group on an ongoing basis other than to the extent set forth in the Agreement.
Consequently, the Employee understands that the Deferred Stock Units are granted
on the assumption and condition that the Deferred Stock Units and the shares of
Common Stock issued upon vesting shall not become a part of any employment or
contract (with the Mondelēz Group, including the Employer) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Furthermore, the Employee
understands and freely accepts that there is no guarantee that any benefit
whatsoever will arise from the Deferred Stock Units, which is gratuitous and
discretionary, since the future value of the underlying shares of Common Stock
is unknown and unpredictable. In addition, the Employee understands that the
grant of the Deferred Stock Units would not be made to the Employee but for the
assumptions and conditions referred to above; thus, the Employee acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant to the
Employee of the Deferred Stock Units shall be null and void.
NOTIFICATIONS


42

--------------------------------------------------------------------------------





Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.
Exchange Control Information. The Employee must declare the acquisition,
ownership and disposition of shares of Common Stock to the Spanish Dirección
General de Comercio e Inversiones of the Ministry of Economy and Competitiveness
on a Form D-6. Generally, the declaration must be made in January for shares of
Common Stock owned as of December 31 of the prior year and/or shares of Common
Stock acquired or disposed of during the prior year; however, if the value of
the shares of Common Stock acquired or disposed of or the amount of the sale
proceeds exceeds €1,502,530 (or if the Employee holds 10% or more of the share
capital of the Company), the declaration must be filed within one month of the
acquisition or disposition, as applicable.
In addition, the Employee is required to declare electronically to the Bank of
Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including any shares of Common Stock acquired under the
Plan) and any transactions with non-Spanish residents (including any payments of
shares of Common Stock made to the Employee by the Company) depending on the
value of such accounts and instruments and the amount of the transactions during
the relevant year as of December 31 of the relevant year.
Foreign Asset/Accounting Reporting Information. If the Employee holds rights or
assets (e.g., shares of Common Stock or cash held in a bank or brokerage
account) outside Spain with a value in excess of €50,000 per type of right or
asset (e.g., shares of Common Stock, cash, etc.) as of December 31 each year,
the Employee is required to report certain information regarding such rights and
assets on tax form 720. After such rights and/or assets are initially reported,
the reporting obligation will apply for subsequent years only if the value of
any previously-reported rights or assets increases by more than €20,000, or if
ownership of the asset is transferred or relinquished during the year. If the
value of such rights and/or assets does not exceed €50,000, a summarized form of
declaration may be presented. The reporting must be completed by the March 31
each year. The Employee should consult his or her personal tax advisor for
details regarding this requirement.
SWAZILAND
There are no country specific provisions.
SWEDEN
There are no country specific provisions.
SWITZERLAND
NOTIFICATIONS
Securities Law Information. Neither this document nor any other materials
relating to the Deferred Stock Units (i) constitutes a prospectus according to
articles 35 et seq. of the Swiss Federal Act on Financial Services (“FinSA”)
(ii) may be publicly distributed or otherwise made publicly available in
Switzerland to any person other than an Employee of the Mondelēz Group or (iii)
has been or will be filed with, approved or supervised by any Swiss reviewing
body according to article 51 FinSA or any Swiss regulatory authority, including
the Swiss Financial Market Supervisory Authority.


43

--------------------------------------------------------------------------------





TAIWAN
TERMS AND CONDITIONS
Data Privacy Consent. The Employee hereby acknowledges that he or she has read
and understood the terms regarding collection, processing and transfer of Data
contained in paragraph 14 of the Agreement and by participating in the Plan, the
Employee agrees to such terms. In this regard, upon request of the Company or
the Employer, the Employee agrees to provide an executed data privacy consent
form to the Employer or the Company (or any other agreements or consents that
may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in the
Employee’s country, either now or in the future. The Employee understands he or
she will not be able to participate in the Plan if the Employee fails to execute
any such consent or agreement.
NOTIFICATIONS
Securities Law Information. The Deferred Stock Units and the shares of Common
Stock to be issued pursuant to the Plan are available only to employees of the
Mondelēz Group. The grant of Deferred Stock Units does not constitute a public
offer of securities.
Exchange Control Information. The Employee may acquire and remit foreign
currency (including proceeds from the sale of shares of Common Stock) into
Taiwan up to US$5,000,000 per year. If the transaction amount is TWD$500,000 or
more in a single transaction, the Employee must submit a foreign exchange
transaction form and also provide supporting documentation to the satisfaction
of the remitting bank. The Employee should consult his or her personal advisor
to ensure compliance with applicable exchange control laws in Taiwan.
THAILAND
NOTIFICATIONS
Exchange Control Information. If the proceeds from the sale of shares of Common
Stock are equal to or greater than US$200,000 in a single transaction, the
Employee must repatriate all cash proceeds to Thailand immediately following the
receipt of the cash proceeds and then either convert such proceeds to Thai Baht
or deposit the proceeds into a foreign currency account opened with a commercial
bank in Thailand within 360 days of repatriation. In addition, the Employee must
provide details of the transaction (i.e., identification information and
purposes of the transaction) to the receiving bank. If the Employee fails to
comply with these obligations, the Employee may be subject to penalties assessed
by the Bank of Thailand.
The Employee should consult his or her personal advisor prior to taking any
action with respect to remittance of proceeds from the sale of shares of Common
Stock into Thailand. The Employee is responsible for ensuring compliance with
all exchange control laws in Thailand.
TURKEY
NOTIFICATIONS
Securities Law Information. Under Turkish law, the Employee is not permitted to
sell shares of Common Stock acquired under the Plan in Turkey. The shares of
Common Stock are currently traded on


44

--------------------------------------------------------------------------------





the Nasdaq Global Select Market, which is located outside Turkey and the shares
of Common Stock may be sold through this exchange.
Exchange Control Information. The Employee may be required to engage a Turkish
financial intermediary to assist with the sale of shares of Common Stock
acquired under the Plan. To the extent a Turkish financial intermediary is
required in connection with the sale of any shares of Common Stock acquired
under the Plan, the Employee is solely responsible for engaging such Turkish
financial intermediary. The Employee should consult his or her personal legal
advisor prior to the vesting of the Deferred Stock Units or any sale of shares
of Common Stock to ensure compliance with the current requirements.
UKRAINE
TERMS AND CONDITIONS
Deferred Stock Units Payable Only in Cash. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement (including paragraph 7 of the
Agreement), the grant of Deferred Stock Units does not provide any right for the
Employee to receive shares of Common Stock upon the Vesting Date. Deferred Stock
Units granted to Employees in Ukraine shall be paid in cash in an amount equal
to the value of the shares of Common Stock on the Vesting Date.
NOTIFICATIONS
Exchange Control Information. The Employee is solely responsible for complying
with applicable Ukraine exchange control regulations. Since the exchange control
regulations change frequently and without notice, the Employee should consult
his or her legal advisor prior to the acquisition or sale of shares of Common
Stock under the Plan to ensure compliance with current regulations. As noted, it
is the Employee’s responsibility to comply with the Ukraine exchange control
laws, and the Mondelēz Group will not be liable for any fines or penalties
resulting from the Employee ‘s failure to comply with applicable laws.
UNITED ARAB EMIRATES
NOTIFICATIONS
Securities Law Information. Participation in the Plan is being offered only to
selected Employees and is in the nature of providing equity incentives to
Employees in the United Arab Emirates. The Plan and the Agreement are intended
for distribution only to such Employees and must not be delivered to, or relied
on by, any other person. Prospective purchasers of the securities offered should
conduct their own due diligence on the securities.
If the Employee does not understand the contents of the Plan and the Agreement,
the Employee should consult an authorized financial adviser. The Emirates
Securities and Commodities Authority has no responsibility for reviewing or
verifying any documents in connection with the Plan. Neither the Ministry of
Economy nor the Dubai Department of Economic Development have approved the Plan
or the Agreement nor taken steps to verify the information set out therein, and
have no responsibility for such documents.
UNITED KINGDOM (“U.K.”)


45

--------------------------------------------------------------------------------





TERMS AND CONDITIONS
Miscellaneous. The following provision replaces paragraph 21 of the Agreement:
In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after the date of this
Grant, the Board of Directors of the Company or the Committee shall make
adjustments to the number and kind of shares of Common Stock subject to this
Grant, including, but not limited to, the substitution of equity interests in
other entities involved in such transactions, to provide for cash payments in
lieu of Deferred Stock Units, and to determine whether continued employment with
any entity resulting from such a transaction will or will not be treated as
continued employment with any member of the Mondelēz Group, in each case subject
to any Board of Directors or Committee action specifically addressing any such
adjustments, cash payments, or continued employment treatment.
For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, retirement from active
employment under a pension plan of the Mondelēz Group, an employment contract
with any member of the Mondelēz Group, or a local labor contract, on or after
the date specified as normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service).
Withholding Taxes. The following provision supplements paragraph 5 of the
Agreement:
Without limitation to paragraph 5 of the Agreement, the Employee hereby agrees
that he or she is liable for all Tax-Related Items and hereby covenants to pay
all such Tax-Related Items, as and when requested by the Company or the
Employer, as applicable, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any
other tax authority or any other relevant authority). The Employee also hereby
agrees to indemnify and keep indemnified the Company and the Employer, as
applicable, against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on the Employee’s behalf.
Notwithstanding the foregoing, if the Employee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Employee understands that he or she may not be able to indemnify the
Company for the amount of any Tax-Related Items not collected from or paid by
the Employee, in case the indemnification could be considered to be a loan. In
this case, the Tax-Related Items not collected or paid may constitute a benefit
to the Employee on which additional income tax and National Insurance
Contributions (“NICs”) may be payable. The Employee understands that he or she
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying to the Company and/or the Employer (as appropriate) the amount of any
NICs due on this additional benefit, which may also be recovered from the
Employee by any of the means referred to in paragraph 5 of the Agreement.
In addition, the Employee agrees that the Company and/or the Employer may
calculate the Tax-Related Items to be withheld and accounted for by reference to
the maximum applicable rates, without prejudice to any right the Employee may
have to recover any overpayment from the relevant tax authorities.


46

--------------------------------------------------------------------------------





UNITED STATES
NOTIFICATIONS
Foreign Asset/Accounting Reporting Information. If the Employee holds assets
(i.e., Deferred Stock Units or Common Stock) or other financial assets in an
account outside the United States and the aggregate amount of said assets is
US$10,000 or more, the Employee is required to submit a report of Foreign Bank
and Financial Account with the United States Internal Revenue Service by June 30
of the year following the year in which the assets in the Employee’s account
meet the US$10,000 threshold.
URUGUAY
TERMS AND CONDITIONS
Data Privacy Consent. The Employee understands that the Data will be collected
by the Employer and will be transferred to the Company at Three Parkway North,
Deerfield, Illinois 60015 U.S.A. and/or any financial institutions or brokers
involved in the management and administration of the Plan. The Employee further
understands that any of these entities may store the Data for purposes of
administering the Employee’s participation in the Plan.
VENEZUELA
TERMS AND CONDITIONS
Investment Representation. As a condition of the grant of the Deferred Stock
Units, the Employee acknowledges and agrees that any shares of Common Stock the
Employee may acquire upon the settlement of the Deferred Stock Units are
acquired as and intended to be an investment rather than for the resale of the
shares of Common Stock and conversion of shares into foreign currency.
Exchange Control Information. Exchange control restrictions may limit the
ability to vest in the Deferred Stock Units or remit funds into Venezuela
following the receipt of the cash proceeds from the sale of shares of Common
Stock acquired upon settlement of the Deferred Stock Units under the Plan. The
Company reserves the right to further restrict the settlement of the Deferred
Stock Units, or to amend or cancel the Deferred Stock Units at any time, in
order to comply with the applicable exchange control laws in Venezuela. The
Employee is responsible for complying with exchange control laws in Venezuela
and neither the Company nor the Employer will be liable for any fines or
penalties resulting from the Employee’s failure to comply with applicable laws.
Because exchange control laws and regulations change frequently and without
notice, the Employee should consult with his or her personal legal advisor
before accepting the Deferred Stock Units to ensure compliance with current
regulations.
NOTIFICATIONS
Securities Law Information. The Deferred Stock Units granted under the Plan and
the shares of Common Stock issued under the Plan are offered as a personal,
private, exclusive transaction and are not subject to Venezuelan government
securities regulations.
VIETNAM
TERMS AND CONDITIONS


47

--------------------------------------------------------------------------------





Deferred Stock Units Payable Only in Cash. Notwithstanding any discretion in the
Plan or anything to the contrary in the Agreement (including paragraph 7 of the
Agreement), the grant of Deferred Stock Units does not provide any right for the
Employee to receive shares of Common Stock upon the Vesting Date. Deferred Stock
Units granted to Employees in Vietnam shall be paid in cash in an amount equal
to the value of the shares of Common Stock on the Vesting Date less any
Tax-Related Items.


48